Exhibit 10.1

Execution Copy

 

STOCK PURCHASE AGREEMENT

 

by and between

 

AJUTA INTERNATIONAL PTY. LTD.

as Trustee of Hypatia Trust, Seller

 

and

 

EPIQ SYSTEMS ACQUISITION, INC., Buyer

 

 

Dated as of November 15, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

 

1.1

Definitions

 

1.2

Certain Interpretation Matters

 

 

 

 

ARTICLE II. PURCHASE AND SALE OF SHARES

 

2.1

Purchase and Sale of Shares

 

2.2

Closing

 

2.3

Deliveries at the Closing

 

2.4

Accounting Terms

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

3.1

Organization and Qualification

 

3.2

Capitalization; Ownership

 

3.3

No Conflict or Violation

 

3.4

Consents and Approvals

 

3.5

Pre-Closing Financial Statements

 

3.6

Litigation

 

3.7

Compliance with Laws

 

3.8

Contracts

 

3.9

Real Property

 

3.10

Title to Assets

 

3.11

Intellectual Property

 

3.12

Taxes

 

3.13

Employee Benefit Plans

 

3.14

Contracts with Affiliates

 

3.15

No Brokers, Finders, etc.

 

3.16

Accounts Receivable

 

3.17

Licenses and Permits

 

3.18 [a05-20704_1ex10d1.htm#a3_18SignificantCustomersAndSuppl_233727]

Significant Customers and Suppliers
[a05-20704_1ex10d1.htm#a3_18SignificantCustomersAndSuppl_233727]

 

3.19 [a05-20704_1ex10d1.htm#a3_19Insurance_Schedule3_19OfTheD_233748]

Insurance [a05-20704_1ex10d1.htm#a3_19Insurance_Schedule3_19OfTheD_233748]

 

3.20 [a05-20704_1ex10d1.htm#a3_20Warranties_TheCompanyHasNotU_233753]

Warranties [a05-20704_1ex10d1.htm#a3_20Warranties_TheCompanyHasNotU_233753]

 

3.21 [a05-20704_1ex10d1.htm#a3_21AbsenceOfChanges_ExceptAsDis_233759]

Absence of Changes
[a05-20704_1ex10d1.htm#a3_21AbsenceOfChanges_ExceptAsDis_233759]

 

3.22 [a05-20704_1ex10d1.htm#a3_22BankAccountsPowersOfAttorney_233809]

Bank Accounts; Powers of Attorney
[a05-20704_1ex10d1.htm#a3_22BankAccountsPowersOfAttorney_233809]

 

3.23 [a05-20704_1ex10d1.htm#a3_23AbsenceOfUndisclosedLiabilit_233814]

Absence of Undisclosed Liabilities.
[a05-20704_1ex10d1.htm#a3_23AbsenceOfUndisclosedLiabilit_233814]

 

3.24 [a05-20704_1ex10d1.htm#a3_24NoMaterialAdverseEffect_Exce_233822]

No Material Adverse Effect
[a05-20704_1ex10d1.htm#a3_24NoMaterialAdverseEffect_Exce_233822]

 

3.25 [a05-20704_1ex10d1.htm#a3_25Indebtedness_ExceptAsDisclos_233827]

Indebtedness [a05-20704_1ex10d1.htm#a3_25Indebtedness_ExceptAsDisclos_233827]

 

3.26 [a05-20704_1ex10d1.htm#a3_26CashManagement_ExceptAsDiscl_233831]

Cash Management [a05-20704_1ex10d1.htm#a3_26CashManagement_ExceptAsDiscl_233831]

 

3.27 [a05-20704_1ex10d1.htm#a3_27EnvironmentalMatters__233834]

Environmental Matters. [a05-20704_1ex10d1.htm#a3_27EnvironmentalMatters__233834]

 

3.28 [a05-20704_1ex10d1.htm#a3_28Employees_TheAttachedSection_233850]

Employees [a05-20704_1ex10d1.htm#a3_28Employees_TheAttachedSection_233850]

 

3.29 [a05-20704_1ex10d1.htm#a3_29TotalAssets_SellerTogetherWi_233911]

Total Assets. [a05-20704_1ex10d1.htm#a3_29TotalAssets_SellerTogetherWi_233911]

 

3.30 [a05-20704_1ex10d1.htm#a3_30RepresentationsExclusive_Buy_233920]

Representations Exclusive
[a05-20704_1ex10d1.htm#a3_30RepresentationsExclusive_Buy_233920]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF SELLER
[a05-20704_1ex10d1.htm#Articleiv_RepresentationsAndWarra_233926]

 

4.1 [a05-20704_1ex10d1.htm#a4_1Ownership_AllOfTheIssuedAndOu_233929]

Ownership [a05-20704_1ex10d1.htm#a4_1Ownership_AllOfTheIssuedAndOu_233929]

 

4.2 [a05-20704_1ex10d1.htm#a4_2AuthorizationEnforceability_S_233932]

Authorization; Enforceability
[a05-20704_1ex10d1.htm#a4_2AuthorizationEnforceability_S_233932]

 

4.3 [a05-20704_1ex10d1.htm#a4_3NoConflictOrViolation_TheExec_233946]

No Conflict or Violation
[a05-20704_1ex10d1.htm#a4_3NoConflictOrViolation_TheExec_233946]

 

4.4 [a05-20704_1ex10d1.htm#a4_4ConsentsAndApprovals_TheExecu_233951]

Consents and Approvals
[a05-20704_1ex10d1.htm#a4_4ConsentsAndApprovals_TheExecu_233951]

 

4.5 [a05-20704_1ex10d1.htm#a4_5NoBrokersFindersEtc__233955]

No Brokers, Finders, etc.
[a05-20704_1ex10d1.htm#a4_5NoBrokersFindersEtc__233955]

 

4.6 [a05-20704_1ex10d1.htm#a4_6InvestmentIntent_234006]

Investment Intent [a05-20704_1ex10d1.htm#a4_6InvestmentIntent_234006]

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER
[a05-20704_1ex10d1.htm#Articlev_RepresentationsAndWarran_234018]

 

5.1 [a05-20704_1ex10d1.htm#a5_1Organization_BuyerIsDulyOrgan_234031]

Organization [a05-20704_1ex10d1.htm#a5_1Organization_BuyerIsDulyOrgan_234031]

 

5.2 [a05-20704_1ex10d1.htm#a5_2AuthorizationEnforceability_B_234032]

Authorization; Enforceability
[a05-20704_1ex10d1.htm#a5_2AuthorizationEnforceability_B_234032]

 

5.3 [a05-20704_1ex10d1.htm#a5_3NoConflictOrViolation_TheExec_234033]

No Conflict or Violation
[a05-20704_1ex10d1.htm#a5_3NoConflictOrViolation_TheExec_234033]

 

5.4 [a05-20704_1ex10d1.htm#a5_4ConsentsAndApprovals_TheExecu_234034]

Consents and Approvals
[a05-20704_1ex10d1.htm#a5_4ConsentsAndApprovals_TheExecu_234034]

 

5.5 [a05-20704_1ex10d1.htm#a5_5NoBrokersFindersEtc__234035]

No Brokers, Finders, etc.
[a05-20704_1ex10d1.htm#a5_5NoBrokersFindersEtc__234035]

 

5.6 [a05-20704_1ex10d1.htm#a5_6InvestmentIntent_BuyerHasSuch_234106]

Investment Intent
[a05-20704_1ex10d1.htm#a5_6InvestmentIntent_BuyerHasSuch_234106]

 

5.7 [a05-20704_1ex10d1.htm#a5_7ShareConsideration_TheIssuanc_234119]

Share Consideration
[a05-20704_1ex10d1.htm#a5_7ShareConsideration_TheIssuanc_234119]

 

 

 

 

ARTICLE VI. ADDITIONAL COVENANTS
[a05-20704_1ex10d1.htm#Articlevi_AdditionalCovenants_234126]

 

6.1 [a05-20704_1ex10d1.htm#a6_1Confidentiality_SellerShallTr_234129]

Confidentiality [a05-20704_1ex10d1.htm#a6_1Confidentiality_SellerShallTr_234129]

 

6.2 [a05-20704_1ex10d1.htm#a6_2IndemnificationInsuranceRelea_234130]

Indemnification; Insurance; Release
[a05-20704_1ex10d1.htm#a6_2IndemnificationInsuranceRelea_234130]

 

6.3 [a05-20704_1ex10d1.htm#a6_3FurtherAssurances_AtAnyTimeOr_234131]

Further Assurances
[a05-20704_1ex10d1.htm#a6_3FurtherAssurances_AtAnyTimeOr_234131]

 

6.4 [a05-20704_1ex10d1.htm#a6_4PostclosingAudit_SellerShallC_234135]

Post-Closing Audit
[a05-20704_1ex10d1.htm#a6_4PostclosingAudit_SellerShallC_234135]

 

6.5 [a05-20704_1ex10d1.htm#a6_5AllocationOfPurchasePrice_The_234138]

Allocation of Purchase Price
[a05-20704_1ex10d1.htm#a6_5AllocationOfPurchasePrice_The_234138]

 

6.6 [a05-20704_1ex10d1.htm#a6_6TransactionPayments_TheCompan_234237]

Transaction Payments
[a05-20704_1ex10d1.htm#a6_6TransactionPayments_TheCompan_234237]

 

6.7 [a05-20704_1ex10d1.htm#a6_7CashEscrowAccount__234236]

Cash Escrow Account. [a05-20704_1ex10d1.htm#a6_7CashEscrowAccount__234236]

 

 

 

 

ARTICLE VII. CONDITIONS PRECEDENT
[a05-20704_1ex10d1.htm#Articlevii_ConditionsPrecedent_234348]

 

7.1 [a05-20704_1ex10d1.htm#a7_1CompanyClosingCertificate_AtT_234350]

Company Closing Certificate
[a05-20704_1ex10d1.htm#a7_1CompanyClosingCertificate_AtT_234350]

 

7.2 [a05-20704_1ex10d1.htm#a7_2SellerClosingCertificate_AtTh_234404]

Seller Closing Certificate
[a05-20704_1ex10d1.htm#a7_2SellerClosingCertificate_AtTh_234404]

 

7.3 [a05-20704_1ex10d1.htm#a7_3BuyerClosingCertificate_AtThe_234406]

Buyer Closing Certificate
[a05-20704_1ex10d1.htm#a7_3BuyerClosingCertificate_AtThe_234406]

 

7.4 [a05-20704_1ex10d1.htm#a7_4FirptaCertificate_AtTheClosin_234456]

FIRPTA Certificate.
[a05-20704_1ex10d1.htm#a7_4FirptaCertificate_AtTheClosin_234456]

 

7.5 [a05-20704_1ex10d1.htm#a7_5SellersOpinion_AtTheClosingBu_234501]

Seller’s Opinion
[a05-20704_1ex10d1.htm#a7_5SellersOpinion_AtTheClosingBu_234501]

 

7.6 [a05-20704_1ex10d1.htm#a7_6BuyersOpinion_AtTheClosingSel_234501]

Buyer’s Opinion [a05-20704_1ex10d1.htm#a7_6BuyersOpinion_AtTheClosingSel_234501]

 

7.7 [a05-20704_1ex10d1.htm#a7_7EscrowAgreement_BuyerSellerAn_234503]

Escrow Agreement
[a05-20704_1ex10d1.htm#a7_7EscrowAgreement_BuyerSellerAn_234503]

 

7.8 [a05-20704_1ex10d1.htm#a7_8RegistrationRightsAgreement_P_234504]

Registration Rights Agreement
[a05-20704_1ex10d1.htm#a7_8RegistrationRightsAgreement_P_234504]

 

7.9 [a05-20704_1ex10d1.htm#a7_9JohnLordEmploymentAgreement_N_234505]

John Lord Employment Agreement
[a05-20704_1ex10d1.htm#a7_9JohnLordEmploymentAgreement_N_234505]

 

7.10 [a05-20704_1ex10d1.htm#a7_10JohnLordNoncompeteAgreement__234506]

John Lord Non-Compete Agreement
[a05-20704_1ex10d1.htm#a7_10JohnLordNoncompeteAgreement__234506]

 

7.11 [a05-20704_1ex10d1.htm#a7_11EmploymentAgreements_Nmatrix_234506]

Employment Agreements
[a05-20704_1ex10d1.htm#a7_11EmploymentAgreements_Nmatrix_234506]

 

7.12 [a05-20704_1ex10d1.htm#a7_12NoncompeteAgreements_TheBuye_234600]

Non-Compete Agreements
[a05-20704_1ex10d1.htm#a7_12NoncompeteAgreements_TheBuye_234600]

 

7.13 [a05-20704_1ex10d1.htm#a7_13CommissionAgreements_Nmatrix_234559]

Commission Agreements
[a05-20704_1ex10d1.htm#a7_13CommissionAgreements_Nmatrix_234559]

 

7.14 [a05-20704_1ex10d1.htm#a7_14Undertaking_SellerAndParentS_234601]

Resignation of Officers and Directors
[a05-20704_1ex10d1.htm#a7_14Undertaking_SellerAndParentS_234601]

 

7.15 [a05-20704_1ex10d1.htm#a7_15Releases_TheCompanyShallHave_234602]

Consents [a05-20704_1ex10d1.htm#a7_15Releases_TheCompanyShallHave_234602]

 

7.16 [a05-20704_1ex10d1.htm#a7_16ResignationOfOfficersAndDire_234602]

Shareholder Consent
[a05-20704_1ex10d1.htm#a7_16ResignationOfOfficersAndDire_234602]

 

7.17 [a05-20704_1ex10d1.htm#a7_17Consents_SellerAndTheCompany_234618]

Closing Deliveries
[a05-20704_1ex10d1.htm#a7_17Consents_SellerAndTheCompany_234618]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII. [INTENTIONALLY OMITTED]
[a05-20704_1ex10d1.htm#Articleviii_intentionallyOmitted_234730]

 

 

 

ARTICLE IX. [INTENTIONALLY OMITTED]
[a05-20704_1ex10d1.htm#Articleix_intentionallyOmitted_234732]

 

 

 

ARTICLE X. INDEMNIFICATION
[a05-20704_1ex10d1.htm#Articlex_Indemnification_234733]

 

10.1 [a05-20704_1ex10d1.htm#a10_1SurvivalOfRepresentationsEtc_234735]

Survival of Representations, Etc.
[a05-20704_1ex10d1.htm#a10_1SurvivalOfRepresentationsEtc_234735]

 

10.2 [a05-20704_1ex10d1.htm#a10_2IndemnificationBySeller_aFro_234754]

Indemnification by Seller
[a05-20704_1ex10d1.htm#a10_2IndemnificationBySeller_aFro_234754]

 

10.3 [a05-20704_1ex10d1.htm#a10_3IndemnificationByBuyerAndThe_234804]

Indemnification by Buyer and the Company
[a05-20704_1ex10d1.htm#a10_3IndemnificationByBuyerAndThe_234804]

 

10.4 [a05-20704_1ex10d1.htm#a10_4NoticeOfIndemnityClaims_IfAn_234839]

Notice of Indemnity Claims
[a05-20704_1ex10d1.htm#a10_4NoticeOfIndemnityClaims_IfAn_234839]

 

10.5 [a05-20704_1ex10d1.htm#a10_5IndemnificationProcedures_An_234846]

Indemnification Procedures
[a05-20704_1ex10d1.htm#a10_5IndemnificationProcedures_An_234846]

 

10.6 [a05-20704_1ex10d1.htm#a10_6SettlementOfIndemnityClaims__234920]

Settlement of Indemnity Claims
[a05-20704_1ex10d1.htm#a10_6SettlementOfIndemnityClaims__234920]

 

10.7 [a05-20704_1ex10d1.htm#a10_7MaterialityQualifications_No_234928]

Materiality Qualifications
[a05-20704_1ex10d1.htm#a10_7MaterialityQualifications_No_234928]

 

10.8 [a05-20704_1ex10d1.htm#a10_8ExclusivityOfIndemnification_234932]

Exclusivity of Indemnification Remedy and Escrow
[a05-20704_1ex10d1.htm#a10_8ExclusivityOfIndemnification_234932]

 

 

 

 

ARTICLE XI. TAX MATTERS [a05-20704_1ex10d1.htm#Articlexi_TaxMatters_234938]

 

11.1 [a05-20704_1ex10d1.htm#a11_1TaxIndemnification_aSellerSh_234941]

Tax Indemnification
[a05-20704_1ex10d1.htm#a11_1TaxIndemnification_aSellerSh_234941]

 

11.2 [a05-20704_1ex10d1.htm#a11_2TaxReturnFiling__235121]

Tax Return Filing. [a05-20704_1ex10d1.htm#a11_2TaxReturnFiling__235121]

 

11.3 [a05-20704_1ex10d1.htm#a11_3TaxIndemnificationProcedures_235150]

Tax Indemnification Procedures; Contest Provisions.
[a05-20704_1ex10d1.htm#a11_3TaxIndemnificationProcedures_235150]

 

11.4 [a05-20704_1ex10d1.htm#a11_4AssistanceAndCooperation_Aft_235301]

Assistance and Cooperation.
[a05-20704_1ex10d1.htm#a11_4AssistanceAndCooperation_Aft_235301]

 

11.5 [a05-20704_1ex10d1.htm#a11_5Exclusivity_InTheEventThatAn_235321]

Exclusivity. [a05-20704_1ex10d1.htm#a11_5Exclusivity_InTheEventThatAn_235321]

 

11.6 [a05-20704_1ex10d1.htm#a11_6TaxSharingAgreements_AllTaxS_235343]

Tax Sharing Agreements
[a05-20704_1ex10d1.htm#a11_6TaxSharingAgreements_AllTaxS_235343]

 

11.7 [a05-20704_1ex10d1.htm#a11_7TransferTaxesAndFees_AllTran_235343]

Transfer Taxes and Fees
[a05-20704_1ex10d1.htm#a11_7TransferTaxesAndFees_AllTran_235343]

 

11.8 [a05-20704_1ex10d1.htm#a11_8BenefitOfCompanyTaxDeduction_235344]

Benefit of Company Tax Deductions
[a05-20704_1ex10d1.htm#a11_8BenefitOfCompanyTaxDeduction_235344]

 

 

 

 

ARTICLE XII. GENERAL PROVISIONS
[a05-20704_1ex10d1.htm#Articlexii_GeneralProvisions_235353]

 

12.1 [a05-20704_1ex10d1.htm#a12_1Expenses_ExceptAsOtherwisePr_235355]

Expenses [a05-20704_1ex10d1.htm#a12_1Expenses_ExceptAsOtherwisePr_235355]

 

12.2 [a05-20704_1ex10d1.htm#a12_2Notices_AllNoticesAndOtherCo_235356]

Notices [a05-20704_1ex10d1.htm#a12_2Notices_AllNoticesAndOtherCo_235356]

 

12.3 [a05-20704_1ex10d1.htm#a12_3Severability_WhereverPossibl_235541]

Severability [a05-20704_1ex10d1.htm#a12_3Severability_WhereverPossibl_235541]

 

12.4 [a05-20704_1ex10d1.htm#a12_4Counterparts_TheAgreementMay_235544]

Counterparts [a05-20704_1ex10d1.htm#a12_4Counterparts_TheAgreementMay_235544]

 

12.5 [a05-20704_1ex10d1.htm#a12_5AssignmentSuccessorsAndAssig_235555]

Assignment; Successors and Assigns
[a05-20704_1ex10d1.htm#a12_5AssignmentSuccessorsAndAssig_235555]

 

12.6 [a05-20704_1ex10d1.htm#a12_6NoThirdPartyBeneficiaries_No_235601]

No Third Party Beneficiaries
[a05-20704_1ex10d1.htm#a12_6NoThirdPartyBeneficiaries_No_235601]

 

12.7 [a05-20704_1ex10d1.htm#a12_7DescriptiveHeadings_TitlesAn_235605]

Descriptive Headings
[a05-20704_1ex10d1.htm#a12_7DescriptiveHeadings_TitlesAn_235605]

 

12.8 [a05-20704_1ex10d1.htm#a12_8DisclosureScheduleConstructi_235608]

Disclosure Schedule; Construction of Certain Provisions
[a05-20704_1ex10d1.htm#a12_8DisclosureScheduleConstructi_235608]

 

12.9 [a05-20704_1ex10d1.htm#a12_9ReasonableConsentRequired_Wh_235614]

Reasonable Consent Required
[a05-20704_1ex10d1.htm#a12_9ReasonableConsentRequired_Wh_235614]

 

12.10 [a05-20704_1ex10d1.htm#a12_10Waivers_AnyTermOrProvisionO_235617]

Waivers [a05-20704_1ex10d1.htm#a12_10Waivers_AnyTermOrProvisionO_235617]

 

12.11 [a05-20704_1ex10d1.htm#a12_11GoverningLawJurisdictionWai_235627]

Governing Law; Jurisdiction; Waiver of Jury Trial
[a05-20704_1ex10d1.htm#a12_11GoverningLawJurisdictionWai_235627]

 

12.12 [a05-20704_1ex10d1.htm#a12_12Enforcement_ThePartiesHeret_235632]

Enforcement [a05-20704_1ex10d1.htm#a12_12Enforcement_ThePartiesHeret_235632]

 

12.13 [a05-20704_1ex10d1.htm#a12_13EntireAgreementAmendments_T_235640]

Entire Agreement; Amendments
[a05-20704_1ex10d1.htm#a12_13EntireAgreementAmendments_T_235640]

 

12.14 [a05-20704_1ex10d1.htm#a12_14ConstructionJointDrafting_T_235655]

Construction; Joint Drafting
[a05-20704_1ex10d1.htm#a12_14ConstructionJointDrafting_T_235655]

 

 

iii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of November 15,
2005, by and among AJUTA INTERNATIONAL PTY. LTD. (ACN 062 230 648), an
Australian company, as Trustee of Hypatia Trust, a trust created under the laws
of Victoria, Australia (“Seller”) and EPIQ SYSTEMS ACQUISITION, INC., a Delaware
corporation (“Buyer”).

 

W I T N E S S E T H

 

WHEREAS, Seller is the sole shareholder of nMatrix, Inc., a Delaware corporation
(“nMatrix U.S.”) and of nMatrix Australia Pty. Ltd. (ACN 104 027 410), an
Australian company (“nMatrix Australia”), and nMatrix Australia is in turn the
sole shareholder of nMatrix Ltd., a company registered in England and Wales
(“nMatrix U.K.”; nMatrix U.S., nMatrix Australia and nMatrix U.K. are herein
collectively called the “Company”);

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the issued and outstanding shares of capital stock of nMatrix
U.S. and of nMatrix Australia (collectively, the “Shares”), all on the terms and
subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, intending to be legally bound hereby, the parties hereby agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

1.1           Definitions.  In addition to the other words and terms defined
elsewhere in this Agreement, as used in this Agreement, the following words and
terms shall have the meanings specified or referred to below:

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by or is under common control with such
Person, through one or more intermediaries or otherwise.

 

“Affiliated Group” means an affiliated group as defined in Code §1504 (or any
analogous combined, consolidated or unitary group defined under state, local or
foreign income Tax law).

 

“Agreement” has the meaning specified in the preamble of this Agreement.

 

“Benefit Arrangements” means any arrangement obligation, to provide benefits
(other than merely as salary or under a Benefit Plan), as compensation for
services rendered, to present or former directors, employees, agents, or
independent contractors,

 

--------------------------------------------------------------------------------


 

including, but not limited to, employment or consulting agreements, severance
agreements or pay policies, stay or retention bonuses or compensation, executive
or incentive compensation programs or arrangements, indemnification, sick leave,
vacation pay, plant closing benefits, salary continuation for disability,
workers’ compensation, retirement, deferred compensation, bonus, stock option or
purchase plans or programs, tuition reimbursement or scholarship programs,
employee discount programs, meals, travel, or vehicle allowances, any plans
subject to Code Section 125, and any plans providing benefits or payments in the
event of a change of control, change in ownership or effective control or sale
of a substantial portion (including all or substantially all) of the assets of
any business or portion thereof, in each case with respect to any present or
former employees, directors, or agents.

 

“Benefit Plans” has the meaning given in ERISA Section 3(3), together with plans
or arrangements that would be so defined if they were maintained inside the
United States.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in New York, New
York.

 

“Business Intellectual Property Rights” has the meaning specified in
Section 3.11(c).

 

“Buyer” has the meaning specified in the preamble of this Agreement.

 

“Buyer Indemnified Parties” has the meaning specified in Section 10.2.

 

“Cash Consideration” has the meaning specified in Section 2.1(b).

 

“Cash Escrow Account” means the Escrow Account managed by Key Bank pursuant to
the Cash Escrow Agreement.

 

“Cash Escrow Agent” has the meaning given to the term “Escrow Agent” under the
Cash Escrow Agreement.

 

“Cash Escrow Agreement” means the Key Bank Escrow Agreement, dated as of the
date hereof, by and among Key Bank, Buyer and Seller.

 

“Cash Escrow Amount” means $4,000,000.

 

“Cash Escrow Fund” has the meaning given to the term “Escrow Fund” in the Cash
Escrow Agreement, as reduced by the Reserve Amount.

 

“Cash Escrow Period” means the 12 month period ending on and including
September 30, 2006.

 

“Claim” means any claim, demand, cause of action, chose in action, right of
recovery or right of set-off of whatever kind or description against any Person.

 

2

--------------------------------------------------------------------------------


 

“Claim Notice” has the meaning specified in Section 10.4.

 

“Closing” has the meaning specified in Section 2.2.

 

“Closing Date” shall mean November 15, 2005.

 

“Closing Date Tax Accrual” has the meaning specified in Section 3.12(b).

 

“COBRA” has the meaning specified in Section 3.13(b)(vii).

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Company” has the meaning specified in the recitals to this Agreement.

 

“Company Software” has the meaning specified in Section 3.11(b).

 

“Consents” shall mean those items listed on Sections 3.3, 3.4, 4.3 and 4.4 of
the Disclosure Schedule.

 

“Consideration” has the meaning specified in Section 2.1(b).

 

“Contract” shall mean, with respect to any Person, any agreement, commitment,
contract, indenture, loan, note, mortgage, instrument, lease or undertaking of
any kind or character, oral or written, to which such Person is a party or that
is binding on such Person or its capital stock, assets, properties or business.

 

“Control” (including its correlative meanings “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of securities or partnership or other interests, by
contract or otherwise.

 

“Copyrights” has the meaning specified in Section 3.11(a).

 

“Designated Receivables” means the accounts receivables existing as of
September 30, 2005, identified on Schedule 6.7 under the heading “Designated
Receivables.”

 

“Disclosure Schedule” has the meaning specified in Section 3.1.

 

“Domain Names” has the meaning specified in Section 3.11(a).

 

Employment Agreement means the employment agreement between nMatrix U.S. and
John Lord to be entered into on the Closing Date.

 

“Encumbrance” means any lien (statutory or otherwise), mortgage, deed of trust,
pledge, hypothecation, assignment, charge, security interest, conditional sale
or other title retention agreement.

 

3

--------------------------------------------------------------------------------


 

“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and similar provisions having the
force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law and concerning
occupational health and safety, pollution or protection of the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any person or entity that, together with the entity
referenced, would be or was at any time treated as a single employer under Code
Section 414 or ERISA Section 4001 and any general partnership of which the
entity is or has been a general partner.

 

“Final Claim” has the meaning specified in Section 10.4.

 

“Governmental Authority” means any court, government (federal, state, local,
foreign or multinational), department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

 

“Governmental Order” means any order, writ, injunction, decree, award, judgment
or ruling entered by or with any Governmental Authority.

 

“Guaranty” shall mean any agreement, undertaking or arrangement by which any
Person guarantees, endorses or otherwise becomes or is contingently liable upon
the debt, obligation or other liability of any other Person (other than by
endorsements of instruments in the ordinary course of collection), or guarantees
of the payment of dividends or other distributions upon the shares of any other
Person.

 

“Income Tax” or “Income Taxes” means all taxes (including estimated income taxes
and franchise taxes), charges, fees, levies or other assessments imposed by any
Taxing Authority and based on or measured with respect to income or profits,
including any interest, penalties or additions attributable thereto.

 

“Indebtedness” shall mean, with respect to any Person at any date, without
duplication: (i) all obligations of such Person for borrowed money or in respect
of loans or advances; (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (iii) all obligations in respect
of letters of credit, whether or not drawn, and bankers’ acceptances issued for
the account of such Person; (iv) all capitalized lease liabilities of such
Person; (v) all interest rate protection agreements of such Person (valued on a
market quotation basis); (vi) all obligations of such Person secured by a
contractual lien; (vii) all Guarantees of such Person in connection with any of
the foregoing; and (viii) any accrued interest, prepayment premiums or penalties
related to any of the foregoing.  Solely for the purposes of calculating the
Cash Consideration pursuant to Section 2.1(b), “Indebtedness” shall not include
“capitalized lease liabilities” of the Company.

 

“Indemnification Cap” has the meaning specified in Section 10.2(b).

 

4

--------------------------------------------------------------------------------


 

“Indemnification Threshold” has the meaning specified in Section 10.2(b).

 

“Indemnified Party” has the meaning specified in Section 10.4.

 

“Indemnifying Party” has the meaning specified in Section 10.4.

 

“Indemnity Claim” has the meaning specified in Section 10.4.

 

“Intellectual Property” has the meaning specified in Section 3.11(a).

 

“Internet Sites” has the meaning specified in Section 3.11(a).

 

“Knowledge” means, with respect to the Company, the actual knowledge of John
Lord, Jeffrey Huttel and Kealani Tosh after reasonable investigation; which
shall not include searches of the records of U.S. and foreign patent offices
with respect to third party patents.

 

“Leases” has the meaning specified in Section 3.9(a).

 

“Losses” shall mean, in respect of any obligation of any party hereto to
indemnify any Person pursuant to the terms of this Agreement, any and all
losses, liabilities, obligations and damages and other reasonable out-of-pocket
costs, expenses and charges, including, without limitation, reasonable
attorneys’ fees and other amounts incurred in proceedings relating to Losses,
but all of which Losses shall be reduced by (a) any insurance proceeds actually
recovered with respect to the events or transactions giving rise to such Losses
(less any increase in annual premiums as a result of such claims) or (b) any
reserve set forth in, or provision made in, the Pre-Closing Financial Statements
specifically with respect to the events or transactions giving rise to such
Losses.  For purposes of (b) in the prior sentence, the reserve set forth in the
Pre-Closing Financial Statements for accounts receivable will be deemed to be
specifically with respect to all of the Company’s accounts receivable as of
September 30, 2005.

 

“Material Adverse Effect” means any change, event or effect that is, or could
reasonably be expected to be, material and adverse to the operations, assets,
liabilities, business, financial condition or results of operations of the
Company taken as a whole, other than arising from the announcement or other
disclosure of the identity of Buyer in connection with the transactions
contemplated pursuant to this Agreement.

 

“Material Permits” has the meaning specified in Section 3.17.

 

“Monthly Release Amount” means with respect to any month in the Cash Escrow
Period equal to the sum of the cash actually received by the Company during such
month with respect to the Designated Receivables; provided that in no event
shall the amount available for release to the Seller shall be reduced by the
Reserve Amount.

 

“Other Taxes” means all Taxes other than Income Taxes.

 

“Parent” means EPIQ Systems, Inc., a Missouri corporation.

 

5

--------------------------------------------------------------------------------


 

“Patents” has the meaning specified in Section 3.11(a).

 

“Pension Plan” means any Benefit Plan subject to Code Section 412 or ERISA
Section 302 or Title IV (including any Multiemployer Plan) or any comparable
plan not covered by ERISA.

 

“Permitted Encumbrance” means, with respect to any Person and its assets or
properties, (a) deposits or pledges made in the ordinary course of business
consistent with past practice in connection with worker’s compensation,
unemployment insurance, old-age pensions and other social security benefits;
(b) Encumbrances securing the performance of bids, tenders, leases, contracts
(other than for the repayment of debt), statutory obligations, surety, customs
and appeal bonds and other obligations of like nature, incurred as an incident
to and in the ordinary course of business consistent with past practice;
(c) Encumbrances imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, laborers’, suppliers’ and vendors’ liens, incurred in
the ordinary course of business consistent with past practice and securing
obligations which are not yet due or which are being contested in good faith by
appropriate proceedings; (d) Permitted Tax Liens; (e) survey exceptions, use,
zoning or planning restrictions, easements, irregularities, licenses, rights of
way, declarations, reservations, provisions, covenants, conditions, waivers or
other title matters or Encumbrances (and with respect to leasehold interests,
Encumbrances and other obligations incurred, created, assumed or permitted to
exist and arising by, through or under a landlord or owner of the leased
property, with or without consent of the lessee) which do not, individually or
in the aggregate, materially impair the use or value of any parcel of property
material to the operation of the business of such Person; and (f) rights of
setoff reserved by customers, and (g) any extensions, renewals and replacements
of any of the foregoing.

 

“Permitted Tax Liens” means (a) liens securing the payment of Taxes which are
either not delinquent or being contested in good faith by appropriate
proceedings, and (b) liens for current Taxes not yet overdue.

 

“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, a trust, a joint venture, an unincorporated
organization and any Governmental Authority.

 

“Post-Closing Financial Statements” means the consolidated financial statements
of the Company (such consolidation to include nMatrix U.S., nMatrix Australia,
and nMatrix U.K.), prepared in accordance with U.S. GAAP, for the years ended
December 31, 2003 and 2004, and the three and nine month periods ended
September 30, 2005.  Such financial statements shall include all statements and
notes thereto as required by U.S. GAAP, including, without limitation,
statements of income, financial position, cash flow, and shareholders’ equity. 
For the years ended December 31, 2003 and 2004, the financial statements shall
include a the report of Hays & Company LLP, with such report expressing an
unqualified opinion as to all periods covered.  The financial statements for the
three and nine month periods ended September 30, 2005 shall have been reviewed
by Hays & Company LLP, such review encompassing all procedures as would normally
be performed during the review of the quarterly filing of a public company.

 

6

--------------------------------------------------------------------------------


 

“Pre-Closing Tax Period” has the meaning specified in Section 11.1.

 

“Qualified Losses” has the meaning specified in Section 10.2(b).

 

“Qualified Plan” means any Benefit Plan intended to meet the requirements of
Code Section 401(a).

 

“Receivable Confirmations” means the accounts receivable confirmations sent to
eight of the Company’s customer groups (including the customers set forth on
Schedule 6.7 under the heading “Receivable Confirmations”) to determine whether
any of the Company’s accounts receivable from such customers, and if so how
much, are in dispute.

 

“Registration Rights Agreement” means the Registration Rights Agreement between
Buyer and Seller to be entered into on the Closing Date.

 

“Reserve Amount” means the aggregate amount of any disputed and uncollected
accounts receivables in excess of $500,000 with respect to the Company’s
customer groups to which the Receivable Confirmations were sent, which excess
amount shall not exceed $250,000.  The Reserve Amount shall be $250,000 at
Closing, but shall be reduced from time to time if, and to the extent that,
accounts receivables included in the excess amount are either confirmed or paid.

 

“Representative” means, with respect to any Person, any officer, director,
employee, principal, attorney, agent or other authorized representative of such
Person.

 

“Scheduled Contracts” has the meaning specified in Section 3.8(a).

 

“Securities Act” has the meaning specified in Section 5.6.

 

“Seller” has the meaning specified in the preamble of this Agreement.

 

“Seller’s Account” has the meaning specified in the Cash Escrow Agreement.

 

“Seller Expenses” has the meaning specified in Section 12.1.

 

“Seller Indemnified Parties” has the meaning specified in Section 10.3.

 

“Share Consideration” has the meaning specified in Section 2.1(b).

 

“Shares” has the meaning specified in the recitals to this Agreement.

 

“Significant Customers” has the meaning specified by Section 3.18.

 

“Significant Suppliers” has the meaning specified in Section 3.18.

 

“Software” has the meaning specified in Section 3.11(a).

 

“Straddle Period” has the meaning specified in Section 11.1(b).

 

7

--------------------------------------------------------------------------------


 

“Stock Escrow Agent” has the meaning given to the term “Escrow Agent” under the
Stock Escrow Agreement.

 

“Stock Escrow Agreement” means the Escrow Agreement among Buyer, Seller and the
Stock Escrow Agent to be entered into on the Closing Date in the form attached
hereto as Exhibit A.

 

“Subsidiary” means, with respect to any Person, a corporation or other entity of
which 50% or more of the voting power of the equity securities or equity
interests is owned, directly or indirectly, by such Person.

 

“Tax” or “Taxes” means any assessment or charge of any kind whatsoever imposed
by any Taxing Authority, including without limitation (A) federal, state, local
or foreign income, gross receipts, franchise, estimated, alternative minimum,
add-on minimum, sales, use, transfer, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock,
social security, unemployment, disability, payroll, license, employee or other
withholding, or other tax, of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing; (B) liability of the Company for the payment of any
amounts of the type described in clause (A) arising as a result of being (or
ceasing to be) a member of any Affiliated Group (or being included (or required
to be included) in any Tax Return relating thereto); and (C) liability of the
Company for the payment of any amounts of the type described in clause (A) as a
result of any express or implied obligation to indemnify or otherwise assume or
succeed to the liability of any other person.

 

“Tax Return” means any return, report or similar statement or form filed or
required to be filed with respect to any Tax (including any attached schedules
and related or supporting information), including, without limitation, any
information return, claim for refund, amended return or declaration of estimated
Tax.

 

“Taxing Authority” means any United States federal, state or local or any
foreign governmental, regulatory or administrative authority, agency or
commission exercising Tax regulatory authority.

 

“Third Party Claim” has the meaning specified in Section 10.5.

 

“Trademarks” has the meaning specified in Section 3.11(a).

 

“Transaction Payments” has the meaning specified in Section 3.15.

 

“US GAAP” means generally accepted accounting principles in the United States,
consistently applied throughout the periods covered by the financial statements.

 

1.2           Certain Interpretation Matters.  Definitions contained in this
Agreement apply to singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.  Words in
the singular shall be held to include the

 

8

--------------------------------------------------------------------------------


 

plural and vice versa, and words of one gender shall be held to include the
other gender as the context requires.  The terms “hereof,” “herein”, “hereby”
and “herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The terms “includes” and the word “including” and
words of similar import shall be deemed to be followed by the words “without
limitation.”  Each Article, Section, paragraph and Schedule references are to
the Articles, Sections, paragraphs and Schedules to this Agreement unless
otherwise specified.

 

ARTICLE II.

PURCHASE AND SALE OF SHARES

 

2.1           Purchase and Sale of Shares.  At the Closing, upon the terms and
subject to the conditions set forth in this Agreement:

 


(A)       SELLER SHALL SELL, CONVEY, TRANSFER, ASSIGN AND DELIVER TO BUYER, AND
BUYER SHALL PURCHASE FROM SELLER, ALL OF THE SHARES, FREE AND CLEAR OF ALL
ENCUMBRANCES.


 


(B)       IN CONSIDERATION OF THE TRANSFER OF THE SHARES PURSUANT TO
SECTION 2.1(A), AND AS PAYMENT FOR SUCH SHARES, (I) BUYER SHALL PAY AND DELIVER
TO SELLER AT THE CLOSING THE SUM OF ONE HUNDRED MILLION DOLLARS ($100,000,000)
LESS (W) THE AGGREGATE AMOUNT OF ANY INDEBTEDNESS OF THE COMPANY AS OF THE
CLOSING DATE, LESS (X) THE AGGREGATE AMOUNT OF THE TRANSACTION PAYMENTS, LESS
(Y) THE CASH ESCROW AMOUNT AND LESS (Z) THE AGGREGATE AMOUNT OF ALL SELLER
EXPENSES NOT PAID IN FULL PRIOR TO CLOSING (THE “CASH CONSIDERATION”) AND
(II) BUYER SHALL DELIVER TO SELLER AT THE CLOSING 1,228,501 SHARES OF COMMON
STOCK, PAR VALUE $0.01 PER SHARE OF PARENT (THE “SHARE CONSIDERATION”), HAVING A
VALUE OF TWENTY FIVE MILLION DOLLARS ($25,000,000) BASED ON A PER SHARE
VALUATION OF $20.35, THE AVERAGE NASDAQ CLOSING PRICE OF PARENT’S COMMON STOCK
FOR THE 40 CONSECUTIVE TRADING DAYS ENDING ON THE DATE ENDING FOUR (4) TRADING
DAYS PRIOR TO THE CLOSING DATE.  THE CASH CONSIDERATION AND THE SHARE
CONSIDERATION ARE COLLECTIVELY CALLED THE “CONSIDERATION”.


 


(C)       THE CONSIDERATION SHALL BE PAYABLE BY BUYER ON THE CLOSING DATE AS
FOLLOWS: (I) THE CASH CONSIDERATION SHALL BE PAID BY BUYER BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT OR ACCOUNTS TO BE DESIGNATED BY
SELLER IN WRITING TO BUYER AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE CLOSING
DATE, (II) EIGHTY PERCENT (80%) OF THE SHARE CONSIDERATION (THE “CLOSING
SHARES”) SHALL BE DELIVERED TO SELLER AT THE CLOSING, AND (III) TWENTY PERCENT
(20%) OF THE SHARE CONSIDERATION (THE “ESCROW SHARES”) SHALL BE DELIVERED TO THE
ESCROW AGENT TO BE HELD AND DISBURSED IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THE ESCROW AGREEMENT.


 

2.2           Closing.  Subject to the terms and conditions set forth herein,
the consummation of the purchase and sale of the Shares provided for in
Section 2.1 and the other transactions contemplated hereby (the “Closing”) shall
take place on the Closing Date at 10:00 a.m., New York time, at the offices of
Wormser, Kiely, Galef & Jacobs LLP, 825 Third Avenue, New York, New York 10022,
unless another time and/or place is agreed to in writing by the parties hereto.

 

9

--------------------------------------------------------------------------------


 

2.3           Deliveries at the Closing.  At the Closing, subject to the terms
and conditions set forth herein, each party hereto shall deliver to the other
party each of the documents, instruments, agreements, certificates and other
evidences of satisfaction of conditions required to be delivered by such party
as a condition to Closing pursuant to Article VII hereof.  In addition to the
foregoing, at the Closing (a) Seller shall deliver to Buyer one or more
certificates or other instruments evidencing all of the Shares, duly endorsed in
blank for transfer or accompanied by stock powers duly executed in blank, and
any other documents that are necessary to transfer to Buyer or one of its
Affiliates good, valid and marketable title to the Shares free and clear of all
Encumbrances, (b) Seller and the Company shall deliver or cause to be delivered
to Buyer satisfactory evidence of the resignation of any directors or officers
of the Company as may be requested by Buyer, (c) Seller and the Company shall
deliver to Buyer all minute books and deliver or make available to Buyer
certificates, corporate records and documents of the Company, (d) Buyer shall
pay to Seller the Cash Consideration, (e) Buyer shall deliver to Seller one or
more certificates or other instruments issued by Parent in the name of Seller or
its designee evidencing the Closing Shares and (f) Buyer shall deliver one or
more certificates or other instruments issued by Parent in the name of Seller or
its designee to the Escrow Agent evidencing the Escrow Shares.  To the extent
that a form of any document, instrument, agreement or certificate to be
delivered hereunder is not attached as an exhibit hereto, such document,
instrument, agreement or certificate shall be in form and substance, and shall
be executed and delivered in a manner, reasonably satisfactory to the parties
hereto.

 

2.4           Accounting Terms.  Except as otherwise expressly provided in this
Agreement, all accounting terms used herein shall be interpreted in accordance
with US GAAP consistently applied.

 

ARTICLE III.

REPRESENTATIONS AND
WARRANTIES REGARDING THE COMPANY

 

Seller hereby represents and warrants to Buyer that the statements contained in
this Article III are correct and complete as of the date of this Agreement
(except to the extent such representations and warranties speak expressly as of
an earlier date):

 

3.1           Organization and Qualification.  (a)  Each of nMatrix U.S.,
nMatrix Australia and nMatrix U.K. is duly organized, validly existing and in
good standing under the laws of its respective jurisdiction of organization as
set forth in Schedule 3.1 of the disclosure schedule of even date herewith being
delivered by Seller to Buyer (the “Disclosure Schedule”).

 


(B)       EXCEPT AS SET FORTH IN SCHEDULE 3.1 OF THE DISCLOSURE SCHEDULE, THE
COMPANY (I) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS IT IS PRESENTLY BEING
CONDUCTED, AND (II) IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN PERSON, AND IS
IN GOOD STANDING, IN EACH JURISDICTION IN WHICH THE NATURE OF PROPERTY OWNED OR
LEASED BY IT OR THE CONDUCT OF ITS BUSINESS REQUIRES IT TO BE SO QUALIFIED,
EXCEPT WHERE THE FAILURE TO HAVE SUCH POWER OR AUTHORITY, OR TO BE DULY
QUALIFIED TO DO BUSINESS, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS
SET FORTH IN SCHEDULE 3.1 OF THE DISCLOSURE SCHEDULE, THE COMPANY IS NOT IN
VIOLATION OF, IN CONFLICT WITH OR IN DEFAULT UNDER

 

10

--------------------------------------------------------------------------------


 


ANY OF THEIR RESPECTIVE CERTIFICATES OF INCORPORATION, BYLAWS OR COMPARABLE
CHARTER DOCUMENTS, AND THERE EXISTS NO CONDITION OR EVENT WHICH, AFTER NOTICE OR
LAPSE OF TIME OR BOTH, WOULD RESULT IN ANY SUCH VIOLATION, CONFLICT OR DEFAULT.


 

3.2           Capitalization; Ownership.  (a)  The equity capitalization of the
Company (including the identity of each equity holder and the number of issued
and outstanding shares of capital stock or other membership or ownership
interests held thereby) is set forth in Schedule 3.2(a) of the Disclosure
Schedule.  Except as set forth as Schedule 3.2(a) of the Disclosure Schedule, no
capital stock, equity interests or other securities of the Company, and no
securities or other interests directly or indirectly convertible into any such
stock, equity interests or securities, are issued, allotted or outstanding, nor
is the Company under any contractual or other obligation to issue or allot such
stock, equity interests or securities.  All of the Shares are held beneficially
and of record by the Seller free and clear of all Encumbrances (other than
Permitted Encumbrances arising out of or in connection with this Agreement). 
The Company does not own, of record or beneficially, control or hold the right
to acquire any shares of capital stock, securities convertible into capital
stock, or any other security or interest in any other Person.  All of the
outstanding shares of the Company’s capital stock or other membership or
ownership interests held thereby have been validly issued and allotted and are
fully paid and nonassessable.

 


(B)       EXCEPT FOR THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OR
AS SET FORTH IN SCHEDULE 3.2(B) OF THE DISCLOSURE SCHEDULE, THERE ARE NO
OUTSTANDING (I) AGREEMENTS, ARRANGEMENTS, WARRANTS, OPTIONS, PUTS, CALLS,
RIGHTS, OPTIONS, SUBSCRIPTIONS OR OTHER COMMITMENTS TO WHICH THE COMPANY OR
SELLER IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR RESPECTIVE PROPERTIES
OR ASSETS ARE BOUND, RELATING TO THE SALE, PURCHASE, ISSUANCE OR VOTING OF ANY
SHARES OF CAPITAL STOCK OF, OR OTHER MEMBERSHIP OR OWNERSHIP INTERESTS IN, OR
OTHER SECURITIES OF, THE COMPANY, OR (II) SECURITIES OR OTHER INSTRUMENTS
CONVERTIBLE INTO, EXCHANGEABLE FOR OR EVIDENCING THE RIGHT TO PURCHASE ANY
SHARES OF CAPITAL STOCK OF, OR OTHER MEMBERSHIP OR OWNERSHIP INTERESTS IN, THE
COMPANY.


 

3.3           No Conflict or Violation.  The transactions contemplated by this
Agreement, do not and will not, except as set forth on Schedule 3.3 and
Schedule 3.4 of the Disclosure Schedule:  (a) conflict with, violate or breach
any provision of the Certificate of Incorporation or Bylaws of the Company or
any comparable charter documents; (b) violate, conflict with or constitute in
any respect or result in (in each case, with or without notice, lapse of time or
both) a default or a breach under, or result in the acceleration, termination,
modification or cancellation of (or entitle any Person or give any Person the
right to accelerate, terminate, modify or cancel) any obligation under, or
result in the loss of a material benefit under, or require any consent, approval
or authorization under, any Scheduled Contract to which the Company is a party
or by which any of their property or assets is bound; (c) contravene or violate
in any respect any law, statute, rule or regulation applicable to the Company or
any of their respective assets or properties, or any Governmental Order to which
the Company is a party or by which it or any of its assets or properties is
bound; (d) result in the creation or imposition of any Encumbrance, other than
Permitted Encumbrances, on any of the assets or properties of the Company;
(e) result in termination or any impairment of, or require any consent, approval
or authorization under, any Material Permit.

 

11

--------------------------------------------------------------------------------


 

3.4           Consents and Approvals.  The transactions contemplated by this
Agreement do not require any approval, consent, authorization or act of, or the
making by the Company of any declaration, filing or registration with, or
notification to, any Governmental Authority, other than as set forth on
Schedule 3.4 of the Disclosure Schedule.

 

3.5           Pre-Closing Financial Statements.  The Company has delivered to
Buyer true, complete and correct copies of the unaudited statements of income,
financial position, and cash flow of the Companies, along with notes thereto,
for the year ended December 31, 2004 and for the nine months ended September 30,
2005, consolidated (such consolidation to include nMatrix U.S., nMatrix
Australia, and nMatrix U.K.) and individually for nMatrix U.S., nMatrix
Australia, and nMatrix U.K. (collectively, the “Pre-Closing Financial
Statements”).  Except as set forth on Schedule 3.5 of the Disclosure Schedule,
the Pre-Closing Financial Statements have been prepared in accordance with U.S.
GAAP.  The Pre-Closing Financial Statements are accurate and complete in all
material respects, are consistent with the books and records of the Company
(which, in turn, are accurate and complete in all material respects) and fairly
present in all material respects, the financial condition, results of operations
and cash flow of the Company as of the dates thereof or for the periods referred
to therein.  Since September 30, 2005, except as disclosed in Schedule 3.5 of
the Disclosure Schedule, there have been no material changes in the accounting
policies of the Company and no revaluation of any of the assets or properties of
the Company.

 

3.6           Litigation.  As of the date hereof (and during the three years
preceding the date hereof), except as set forth in Schedule 3.6 of the
Disclosure Schedule, there are no claims asserted before a court or
administrative agency, lawsuits, actions, orders, arbitrations, arbitrations,
administrative or other proceedings pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of their respective assets
or properties and to the knowledge of the Company there are no governmental
investigations pending or threatened against or affecting the Company.

 

3.7           Compliance with Laws.  The Company is, and during the past five
years has been, in material compliance with all applicable laws, ordinances,
codes, rules, requirements statutes, regulations and Governmental Orders of all
foreign, federal, state and local governments and all agencies thereof except as
set forth on Schedule 3.7 of the Disclosure Schedule.  During such period no
written notices have been received by, and to its knowledge no claims have been
filed against, the Company alleging a material violation of any such laws,
ordinances, codes, rules, requirements statutes, regulations and Governmental
Orders.

 

3.8           Contracts.  (a)  Except as set forth in Schedule 3.8(a) of the
Disclosure Schedule, the Company is not a party to, or bound by, any of the
following (the Contracts referenced in Schedule 3.8(a) are herein called the
“Scheduled Contracts”):

 

(I)            ANY CONTRACT OR GROUP OF RELATED CONTRACTS WITH THE SAME PARTY OR
GROUP OF AFFILIATED PARTIES WITH RESPECT TO THE PURCHASE OF GOODS OR SERVICES
WITH A VALUE, OR INVOLVING PAYMENTS BY OR TO THE COMPANY, REASONABLY EXPECTED BY
THE COMPANY TO BE MORE THAN $250,000 IN ANY TWELVE (12) MONTH PERIOD;

 

12

--------------------------------------------------------------------------------


 

(II)           ANY NOTE, MORTGAGE, INDENTURE, LETTER OF CREDIT, OBLIGATION,
AGREEMENT, INSTRUMENT OR OTHER CONTRACT FOR OR RELATING TO INDEBTEDNESS FOR
MONEY BORROWED, OR ANY GUARANTEE BY THE COMPANY OF THIRD-PARTY OBLIGATIONS OF
$100,000 OR MORE OR ANY CONTRACT PROVIDING FOR THE CREATION OF ANY ENCUMBRANCE
(OTHER THAN PERMITTED ENCUMBRANCES);

 

(III)          ANY COLLECTIVE BARGAINING AGREEMENT OR OTHER CONTRACT WITH ANY
LABOR UNION OR ASSOCIATION REPRESENTING EMPLOYEES OF SUCH COMPANY;

 

(IV)          ANY JOINT VENTURE, PARTNERSHIP OR LIMITED LIABILITY COMPANY
AGREEMENT OR SIMILAR CONTRACT.

 

(V)           ANY CONTRACT TO WHICH A CURRENT OR FORMER OFFICER, EMPLOYEE,
DIRECTOR, STOCKHOLDER, MANAGER OR MEMBER OF THE COMPANY, WHICH INVOLVES AN
ANNUAL PAYMENT OF MORE THAN $100,000;

 

(VI)          ANY CONTRACT PURSUANT TO WHICH THE COMPANY SELLS, MARKETS OR
DISTRIBUTES ITS PRODUCTS OR SERVICES WHICH INVOLVES REVENUES IN EXCESS OF
$250,000;

 

(VII)         ANY CONTRACT WHICH CONTAINS ANY NON-SOLICITATION, NON-COMPETITION,
CONFIDENTIALITY OR SIMILAR OBLIGATIONS OR WHICH OTHERWISE PROHIBITS THE COMPANY
FROM FREELY PROVIDING ANY SERVICES OR SUPPLYING PRODUCTS TO ANY CUSTOMER OR
POTENTIAL CUSTOMER ANYWHERE IN THE WORLD;

 

(VIII)        ANY CONTRACT UNDER WHICH ANY REAL OR PERSONAL PROPERTY IS
LICENSED, LEASED OR SUBLEASED, INCLUDING WITHOUT LIMITATION THE LEASES; EXCEPT
FOR ANY LEASE OF PERSONAL PROPERTY UNDER WHICH THE AGGREGATE ANNUAL RENTAL
PAYMENTS DO NOT EXCEED $50,000;

 

(IX)           ANY CONTRACT NOT ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND INVOLVING AGGREGATE PAYMENTS IN EXCESS OF
$100,000;

 

(X)            ANY CONTRACT WITH A TERM OF MORE THAN SIX MONTHS OR WITHOUT A
SPECIFIED TERM WHICH, IN EITHER CASE, IS NOT TERMINABLE BY THE COMPANY UPON LESS
THAN 30 DAYS’ NOTICE WITHOUT PENALTY AND WHICH, IN EITHER CASE, INVOLVES
AGGREGATE ANNUAL CONSIDERATION IN EXCESS OF $100,000;

 

(XI)           ANY CONTRACT RELATING TO ANY OUTSTANDING COMMITMENT FOR CAPITAL
EXPENDITURES IN EXCESS OF $100,000;

 

(XII)          ANY CONTRACT FOR THE ACQUISITION OR DISPOSITION, DIRECTLY OR
INDIRECTLY, OF ANY MATERIAL ASSETS, CAPITAL STOCK OR EQUITY OF ANY PERSON; OR

 

(XIII)         ANY CONTRACT PURSUANT TO WHICH ANY BUSINESS INTELLECTUAL PROPERTY
RIGHTS ARE LICENSED TO ANY PERSON, OR PURSUANT TO WHICH A PERSON HAS LICENSED,
TRANSFERRED, SOLD OR DISTRIBUTED ANY INTELLECTUAL PROPERTY TO THE COMPANY (OTHER
THAN LICENSES OF STANDARD OFF-THE-SHELF SOFTWARE AND OTHER LICENSES AND SALES
FOR AN AGGREGATE PURCHASE PRICE OF LESS THAN $10,000).

 

13

--------------------------------------------------------------------------------


 


(B)           EXCEPT AS SET FORTH IN SCHEDULE 3.8(B) OF THE DISCLOSURE SCHEDULE,
EACH OF THE SCHEDULED CONTRACTS IS VALID, BINDING AND ENFORCEABLE AGAINST THE
COMPANY AND, TO THE COMPANY’S KNOWLEDGE, AGAINST ALL OTHER PARTIES THERETO, IN
EACH CASE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.  EXCEPT AS SET FORTH IN
SCHEDULE 3.8(B) OF THE DISCLOSURE SCHEDULE, WITH RESPECT TO EACH SCHEDULED
CONTRACT, THE COMPANY HAS PERFORMED ALL MATERIAL OBLIGATIONS REQUIRED TO BE
PERFORMED BY IT THEREUNDER AND NEITHER THE COMPANY NOR, TO THE KNOWLEDGE OF THE
COMPANY, ANY OTHER PERSON WHICH IS A PARTY TO ANY SCHEDULED CONTRACT, IS IN
MATERIAL BREACH OF OR DEFAULT UNDER, AND NO EVENT HAS OCCURRED WHICH WITH OR
WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A MATERIAL BREACH OF OR
DEFAULT UNDER, SUCH SCHEDULED CONTRACT.  THE COMPANY DOES NOT HAVE ANY PRESENT
EXPECTATION OR INTENTION OF NOT FULLY PERFORMING ALL OF ITS OBLIGATIONS UNDER
THE SCHEDULED CONTRACTS.  PRIOR TO THE DATE OF THIS AGREEMENT, THE COMPANY HAS
DELIVERED TO BUYER A TRUE, COMPLETE AND CORRECT COPY OF EACH SCHEDULED CONTRACT.


 

3.9           Real Property.  (a)  The real estate leases described on
Schedule 3.9(a) attached hereto are in full force (the “Leases”).  The Leases
constitute all of the leases (including subleases) under which the Company
leases, subleases, licenses or otherwise occupies any real property and the
Company has no actual or contingent liabilities in relation to any real estate
other than under the Leases.  The Company has delivered to Buyer complete and
accurate copies of each of the Leases and none of the Leases have been modified
or amended in any material respect, except to the extent that such modifications
or amendments have been disclosed on Schedule 3.9(a) and by the copies delivered
to Buyer.  Each of the Leases is valid, binding and enforceable against the
Company and, to the Company’s knowledge, against all other parties thereto in
accordance with their respective terms.  Neither the Company, nor to the
knowledge of the Company, any other party to any of the Leases, is in material
default, breach or violation and no event has occurred which (including upon the
giving of notice or the passage of time) would constitute such a material
default, breach or violation or would permit termination, modification or
acceleration under the Leases; no Person has so terminated or accelerated
performance or modified any of such Leases.  The Company has not assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the Leases and the Company has not subleased, licensed or otherwise granted any
Person the right to use or occupy any real property subject to such Leases or
any portion thereof.

 


(B)       THE COMPANY DOES NOT OWN ANY REAL PROPERTY.


 

3.10         Title to Assets.  Except as set forth on Schedule 3.10 of the
Disclosure Schedule, the Company has good and valid title to, or, in the case of
property held under lease, a valid leasehold interest in, or, in the case of
property held under contract or agreement, a valid right to use, all of the real
and personal property (a) owned by any of them, or (b) used or held for use by
any of them, or (c) located on any of their premises, or (d) shown in the
Pre-Closing Financial Statements, or (e) acquired after the date thereof, in
each case free and clear of all Encumbrances (other than Permitted
Encumbrances), and such property constitutes all the property used by the
Company for the operation of its business as it is being conducted as of the
date hereof.

 

3.11         Intellectual Property.  (a)  “Intellectual Property” means all of
the following in any jurisdiction throughout the world:  (i) all trademarks,
trademark registrations,

 

14

--------------------------------------------------------------------------------


 

trademark rights and renewals thereof, trade names, trade name rights, trade
dress, corporate names, logos, slogans, all service marks, service mark
registrations and renewals thereof, service mark rights, and all applications to
register any of the foregoing, together with the goodwill associated with each
of the foregoing (the “Trademarks”); (ii) all issued patents, patent rights, and
patent applications (the “Patents”); (iii) all registered and unregistered
copyrights, copyrightable works, copyright registrations, renewals thereof, and
applications to register the same (the “Copyrights”); (iv) all software
(including source code, executable code and documentation), computer programs,
computer systems, modules and related data (the “Software”); (v) all Internet
domain names (“Domain Names”) and Internet web-sites and the content thereof
(“Internet Sites”); (vi) all confidential and proprietary information, including
trade secrets, know-how, inventions, invention disclosures (whether or not
patentable and whether or not reduced to practice), inventor rights, reports,
quality records, engineering notebooks, models, processes, procedures, drawings,
specifications, designs, ingredient or component lists, formulae, plans,
proposals, technical data, financial, marketing, customer and business data,
pricing and cost information, business and marketing plans, and customer and
supplier lists and information; and (vii) all other intellectual property.

 


(B)       SCHEDULE 3.11(B) OF THE DISCLOSURE SCHEDULE CONTAINS A LIST OF ALL OF
THE FOLLOWING INTELLECTUAL PROPERTY WHICH IS HELD BY THE COMPANY:  (I) PATENTED
OR REGISTERED INTELLECTUAL PROPERTY; (II) PENDING PATENT APPLICATIONS OR
APPLICATIONS FOR REGISTRATION OF OTHER INTELLECTUAL PROPERTY; (III) MATERIAL
UNREGISTERED TRADEMARKS; AND (IV) ALL SOFTWARE CURRENTLY MARKETED BY THE
COMPANY, OR USED IN THE PROVISION OF SERVICES BY THE COMPANY WHICH RESULT IN
MATERIAL REVENUE TO IT, AND AN INDICATION AS TO WHICH, IF ANY, SUCH SOFTWARE HAS
BEEN REGISTERED FOR COPYRIGHT PROTECTION OR FOR PATENT PROTECTION AND BY WHOM
SUCH ITEMS HAVE BEEN REGISTERED (COLLECTIVELY, “COMPANY SOFTWARE”).


 


(C)       EXCEPT AS SET FORTH ON SCHEDULE 3.11(C), THE COMPANY OWNS AND
POSSESSES ALL RIGHT, TITLE AND INTEREST IN AND TO THE INTELLECTUAL PROPERTY SET
FORTH ON SCHEDULE 3.11(B) AND OWNS AND POSSESSES GOOD, VALID AND MARKETABLE
TITLE OR VALID AND ENFORCEABLE WRITTEN LICENSES OR OTHER RIGHTS TO USE AS SET
FORTH ON SCHEDULE 3.8(A) OR PURSUANT TO SHRINK-WRAP OR CLICK-WRAP LICENSES FOR
COMMERCIALLY AVAILABLE OFF-THE-SHELF SOFTWARE, ALL OTHER INTELLECTUAL PROPERTY
USED IN THE OPERATION OF THE COMPANY’S BUSINESS WHICH RESULTS IN MATERIAL
REVENUE TO IT, (INCLUDING PERFORMING THE SCHEDULED CONTRACTS), AS CURRENTLY
BEING CONDUCTED (COLLECTIVELY, THE “BUSINESS INTELLECTUAL PROPERTY RIGHTS”),
FREE AND CLEAR OF ALL ENCUMBRANCES (EXCEPT PERMITTED ENCUMBRANCES).  EXCEPT AS
SET FORTH IN SCHEDULE 3.11(C), ALL PERSONS WHO HAVE PARTICIPATED IN THE CREATION
OR DEVELOPMENT OF ANY BUSINESS INTELLECTUAL PROPERTY RIGHTS HAVE EXECUTED AND
DELIVERED TO THE COMPANY AGREEMENTS PROVIDING FOR THE NON-DISCLOSURE BY SUCH
PERSON OF ANY CONFIDENTIAL INFORMATION OF THE COMPANY.  EXCEPT AS SET FORTH IN
SCHEDULE 3.11(C), ALL BUSINESS INTELLECTUAL PROPERTY RIGHTS WERE CREATED OR
DEVELOPED BY (I) EMPLOYEES OF THE COMPANY WORKING WITHIN THE SCOPE OF THEIR
DUTIES AS EMPLOYEES OR (II) PERSONS WITH WHOM THE COMPANY HAS A VALID AND
ENFORCEABLE WRITTEN AGREEMENT THAT ASSIGNS ALL BUSINESS INTELLECTUAL PROPERTY
RIGHTS TO THE COMPANY.


 


(D)       TO THE COMPANY’S KNOWLEDGE, THE BUSINESS INTELLECTUAL PROPERTY RIGHTS
ARE VALID, IN FULL FORCE AND EFFECT AND ARE ENFORCEABLE.  NO CLAIM IS PENDING OR
TO THE COMPANY’S KNOWLEDGE THREATENED, AND NO NOTICE OR INVITATION TO LICENSE
HAS BEEN RECEIVED THAT QUESTIONS THE COMPANY’S TITLE TO, CLAIMS ANY OWNERSHIP OF
OR ANY RIGHTS TO ANY BUSINESS

 

15

--------------------------------------------------------------------------------


 


INTELLECTUAL PROPERTY RIGHTS, OR CLAIMS OR AT ALL INDICATES THAT THE COMPANY OR
ITS BUSINESS INFRINGES UPON OR CONFLICTS WITH THE INTELLECTUAL PROPERTY OF ANY
OTHER PERSON, EXCEPT AS SET FORTH ON SCHEDULE 3.11(D).  EXCEPT AS SET FORTH ON
SCHEDULE 3.11(D), NO CLAIM IS PENDING, OR TO THE COMPANY’S KNOWLEDGE,
THREATENED, TO THE EFFECT THAT ANY BUSINESS INTELLECTUAL PROPERTY RIGHT IS
INVALID OR UNENFORCEABLE.  THERE ARE NO PENDING, OR, TO THE COMPANY’S KNOWLEDGE
THREATENED, INTERFERENCES, RE-EXAMINATIONS, OPPOSITIONS, CANCELLATION
PROCEEDINGS, OR THE FOREIGN EQUIVALENT THEREOF INVOLVING ANY PATENTS OR
REGISTERED TRADEMARKS, IF ANY, OF THE COMPANY.  NONE OF THE OPERATIONS OF THE
COMPANY (INCLUDING ANY AND ALL PRODUCTS AND SERVICES OF THE COMPANY) OR ITS
BUSINESS, AS IT HAS BEEN, OR AS NOW BEING CONDUCTED, OR PERFORMANCE OF ANY
CONTRACT AS IT HAS BEEN, OR AS NOW BEING, CONDUCTED INFRINGES, UPON ANY
(I) INTELLECTUAL PROPERTY (EXCLUDING PATENTS) OF ANY OTHER PERSON OR (II) TO THE
COMPANY’S KNOWLEDGE, ANY PATENTS OF ANY OTHER PERSON.  TO THE COMPANY’S
KNOWLEDGE, NO PERSON HAS INFRINGED, MISAPPROPRIATED OR OTHERWISE CONFLICTED WITH
ANY OF THE BUSINESS INTELLECTUAL PROPERTY RIGHTS.


 


(E)       EXCEPT AS DISCLOSED IN SCHEDULE 3.11(E), THE COMPANY SOFTWARE,
INCLUDING ANY EMBEDDED OR INTEGRATED THIRD PARTY SOFTWARE, DOES NOT CONTAIN ANY
OPEN SOURCE OR FREEWARE AND THE SALE OR LICENSING OF THE COMPANY SOFTWARE IN THE
ORDINARY COURSE OF BUSINESS IS NOT GOVERNED, IN WHOLE OR IN PART, BY THE TERMS
OF THE GNU GENERAL PUBLIC LICENSE OR ANY OTHER LICENSE REQUIRING THE COMPANY TO
DISCLOSE SOURCE CODE TO ANY OF THE COMPANY SOFTWARE AND ANY OTHER SOFTWARE FOR
WHICH A REASONABLY PRUDENT PERSON WOULD HOLD IN CONFIDENCE.  EXCEPT AS SET FORTH
ON SCHEDULE 3.11(E), (I) ONLY THE OBJECT CODE RELATING TO ANY COMPANY SOFTWARE
HAS BEEN DISCLOSED TO ANY PERSON (EXCEPT TO A SOURCE CODE ESCROW AGENT FOR THE
BENEFIT OF CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS); AND (II) NO PERSON HAS
ASSERTED ANY RIGHT TO ACCESS ANY SOURCE CODE FOR ANY COMPANY SOFTWARE, INCLUDING
PURSUANT TO ANY SOURCE CODE ESCROW AGREEMENT.  TO THE COMPANY’S KNOWLEDGE, THERE
ARE NO VIRUSES, WORMS, TROJAN HORSES OR SIMILAR PROGRAMS IN ANY OF THE COMPANY
SOFTWARE.


 

3.12         Taxes.  Except as set forth in Schedule 3.12 of the Disclosure
Schedule:

 


(A)       THE COMPANY HAS TIMELY FILED ALL TAX RETURNS REQUIRED TO BE FILED
THROUGH THE DATE HEREOF AND WILL TIMELY FILE ANY SUCH TAX RETURNS REQUIRED TO BE
FILED FOR PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE, IN EACH CASE, SUBJECT
TO ANY APPLICABLE EXTENSIONS AND ALL SUCH TAX RETURNS ARE OR WILL BE COMPLETE
AND ACCURATE IN ALL MATERIAL RESPECTS.  THE COMPANY HAS TIMELY PAID ALL TAXES
DUE AND OWING, WHETHER OR NOT SHOWN OR REQUIRED TO BE SHOWN ON ANY TAX RETURN,
THROUGH THE DATE HEREOF AND WILL TIMELY PAY ALL TAXES REQUIRED TO BE PAID ON OR
PRIOR TO THE CLOSING DATE.


 


(B)       THE AMOUNT OF THE COMPANY’S LIABILITY FOR UNPAID TAXES (1) AS OF
SEPTEMBER 30, 2005 DID NOT EXCEED THE AMOUNT OF THE CURRENT LIABILITY ACCRUALS
FOR TAXES (EXCLUDING RESERVES FOR DEFERRED TAXES) SHOWN ON THE PRE-CLOSING
FINANCIAL STATEMENTS AND (2) DO NOT EXCEED THAT ACCRUAL, AFTER THAT ACCRUAL IS
REDUCED BY TAKING INTO ACCOUNT ALL TRANSACTION PAYMENTS, AS ADJUSTED FOR THE
PASSAGE OF TIME THROUGH THE CLOSING DATE (THE “CLOSING DATE TAX ACCRUAL”). 
SINCE SEPTEMBER 30, 2005, THE COMPANY HAS NOT INCURRED ANY LIABILITY FOR TAXES
OUTSIDE THE ORDINARY COURSE OF BUSINESS.

 

16

--------------------------------------------------------------------------------


 


(C)       THE COMPANY HAS NOT RECEIVED ANY WRITTEN NOTICE OF DEFICIENCY OR
ASSESSMENT FROM ANY TAXING AUTHORITY WITH RESPECT TO ANY LIABILITY FOR TAXES
WITH RESPECT TO THE COMPANY WHICH HAS NOT BEEN FULLY PAID OR FINALLY SETTLED.


 


(D)       THE COMPANY HAS WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE BEEN
WITHHELD AND PAID IN CONNECTION WITH ANY AMOUNTS PAID OR OWING TO ANY EMPLOYEE,
INDEPENDENT CONTRACTOR, AFFILIATE, CREDITOR, LICENSOR, STOCKHOLDER OR OTHER
THIRD PARTY, AND ALL FORMS W-2 AND 1099 REQUIRED WITH RESPECT THERETO HAVE BEEN
PROPERLY COMPLETED AND TIMELY FILED.


 


(E)       NEITHER THE SELLER NOR ANY DIRECTOR OR OFFICER (OR EMPLOYEE OR
INDEPENDENT ACCOUNTANT RESPONSIBLE FOR TAX MATTERS) OF THE COMPANY EXPECTS ANY
AUTHORITY TO ASSESS ANY ADDITIONAL TAXES FOR ANY TAXABLE PERIOD.  NO FOREIGN,
FEDERAL, STATE, OR LOCAL TAX AUDITS OR ADMINISTRATIVE OR JUDICIAL TAX
PROCEEDINGS ARE PENDING OR BEING CONDUCTED WITH RESPECT TO THE COMPANY. 
SCHEDULE 3.12 OF THE DISCLOSURE SCHEDULE ATTACHED HERETO LISTS ALL FEDERAL,
STATE, LOCAL, AND FOREIGN INCOME TAX RETURNS THAT HAVE BEEN AUDITED, AND
INDICATES THOSE TAX RETURNS THAT CURRENTLY ARE THE SUBJECT OF AUDIT.  THE SELLER
HAS MADE AVAILABLE TO THE BUYER CORRECT AND COMPLETE COPIES OF ALL FEDERAL
INCOME TAX RETURNS, EXAMINATION REPORTS, AND STATEMENTS OF DEFICIENCIES ASSESSED
AGAINST OR AGREED TO BY THE COMPANY FILED OR RECEIVED SINCE DECEMBER 31, 2000.


 


(F)        THE COMPANY HAS NOT WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT OF
TAXES OR AGREED TO ANY EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR
DEFICIENCY.  THE COMPANY HAS DISCLOSED ON ITS FEDERAL INCOME TAX RETURNS ALL
POSITIONS TAKEN THEREIN THAT COULD GIVE RISE TO A SUBSTANTIAL UNDERSTATEMENT OF
FEDERAL INCOME TAX WITHIN THE MEANING OF CODE §6662.  THE COMPANY IS NOT A PARTY
TO OR BOUND BY ANY TAX ALLOCATION, SHARING, OR SIMILAR AGREEMENT.  THE COMPANY
(A) HAS NOT BEEN A MEMBER OF AN AFFILIATED GROUP FILING A COMBINED,
CONSOLIDATED, OR UNITARY TAX RETURN (OTHER THAN A GROUP THE COMMON PARENT OF
WHICH WAS NMATRIX U.K. OR NMATRIX U.S.) OR (B) HAS NO LIABILITY FOR THE TAXES OF
ANY PERSON (OTHER THAN THE COMPANY) UNDER TREASURY REGULATION §1.1502-6 (OR ANY
SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN LAW), AS A TRANSFEREE OR
SUCCESSOR, BY CONTRACT, OR OTHERWISE.  THE COMPANY HAS NEVER BEEN, NOR WILL IT
BE AT THE CLOSING, A UNITED STATES REAL PROPERTY HOLDING CORPORATION WITHIN THE
MEANING OF CODE §897(C)(2) DURING THE APPLICABLE PERIOD SPECIFIED IN CODE
§897(C)(1)(A)(II).


 


(G)       THE COMPANY WILL NOT BE REQUIRED TO INCLUDE ANY ITEM OF INCOME IN, OR
EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR
PORTION THEREOF) ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY: (A) CHANGE IN
METHOD OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO THE CLOSING
DATE; (B) “CLOSING AGREEMENT” AS DESCRIBED IN CODE §7121 (OR ANY CORRESPONDING
OR SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW) EXECUTED ON OR
PRIOR TO THE CLOSING DATE; (C) INTERCOMPANY TRANSACTIONS OCCURRING AT OR PRIOR
TO THE CLOSING OR ANY EXCESS LOSS ACCOUNT IN EXISTENCE AT CLOSING, IN EACH CASE
AS DESCRIBED IN TREASURY REGULATIONS UNDER CODE §1502 (OR ANY CORRESPONDING OR
SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW); (D) INSTALLMENT
SALE OR OPEN TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE CLOSING DATE; OR
(E) PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING DATE.

 

17

--------------------------------------------------------------------------------


 


(H)       THE COMPANY HAS NOT DISTRIBUTED STOCK OF ANOTHER PERSON, OR HAS HAD
ITS STOCK DISTRIBUTED BY ANOTHER PERSON, IN A TRANSACTION THAT WAS PURPORTED OR
INTENDED TO BE GOVERNED IN WHOLE OR IN PART BY CODE §355 OR §361.


 


(I)        THE COMPANY IS NOT, NOR AT ANY TIME HAS BEEN, SUBJECT TO (I) THE DUAL
CONSOLIDATED LOSS PROVISIONS OF SECTION 1503(D) OF THE CODE, (II) THE OVERALL
FOREIGN LOSS PROVISIONS OF SECTION 904(F) OF THE CODE OR (III) THE
RECHARACTERIZATION PROVISIONS OF SECTION 952(C)(2) OF THE CODE.  THE COMPANY IS
NOT A PARTY TO ANY AGREEMENT, CONTRACT, ARRANGEMENT OR PLAN THAT HAS RESULTED OR
WOULD RESULT, SEPARATELY OR IN THE AGGREGATE, IN THE PAYMENT OF ANY “EXCESS
PARACHUTE PAYMENT” WITHIN THE MEANING OF CODE §280G (OR ANY CORRESPONDING
PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW).


 


(J)        THE COMPANY IS RESIDENT FOR TAX PURPOSES ONLY IN ITS COUNTRY OF
INCORPORATION AND HAS NEVER CARRIED ON ANY TRADE, BUSINESS OR OTHER ACTIVITY
OUTSIDE ITS COUNTRY OF INCORPORATION WHICH TRADE, BUSINESS OR ACTIVITY QUALIFIED
AS A TAXABLE PRESENCE IN ANY OTHER COUNTRY THAN ITS COUNTRY OF INCORPORATION ON
THE BASIS OF LOCAL TAX LEGISLATION OF THE OTHER COUNTRY AND THE APPLICABLE TAX
TREATY FOR THE AVOIDANCE OF DOUBLE TAXATION BETWEEN THE COUNTRY OF INCORPORATION
AND THE OTHER COUNTRY.


 


(K)       THERE ARE NO CIRCUMSTANCES IN EXISTENCE PRIOR TO CLOSING WHICH COULD
CAUSE ANY TAX AUTHORITY TO DENY OR DEFER RELIEF FOR PAYMENTS OF INTEREST PAID BY
THE COMPANY, AND NO SUCH RELIEF HAS BEEN DENIED IN FACT.


 


(L)        THE COMPANY HAS COMPLIED WITH ALL STATUTORY PROVISIONS, RULES,
REGULATIONS, ORDERS AND DIRECTIONS IN RESPECT OF ANY VALUE ADDED OR SIMILAR TAX
ON CONSUMPTION, HAS PROMPTLY SUBMITTED ACCURATE RETURNS, MAINTAINS FULL AND
ACCURATE RECORDS, AND HAS NEVER BEEN SUBJECT TO ANY INTEREST, FORFEITURE,
SURCHARGE OR PENALTY.


 

3.13         Employee Benefit Plans.

 


(A)       SCHEDULE 3.13(A) CONTAINS A COMPLETE AND ACCURATE LIST OF ALL MATERIAL
BENEFIT PLANS AND BENEFIT ARRANGEMENTS.


 


(B)       WITH RESPECT, AS APPLICABLE, TO BENEFIT PLANS AND BENEFIT
ARRANGEMENTS:


 

(I)            THE COMPANY HAS DELIVERED TRUE, CORRECT, AND COMPLETE COPIES OF
THE PLAN DOCUMENTS AND SUMMARY PLAN DESCRIPTIONS, THE MOST RECENT DETERMINATION
LETTER RECEIVED FROM THE IRS, THE MOST RECENT ANNUAL REPORT (FORM 5500, WITH ALL
APPLICABLE ATTACHMENTS), AND ALL RELATED TRUST AGREEMENTS, INSURANCE CONTRACTS,
AND OTHER FUNDING ARRANGEMENTS THAT IMPLEMENT EACH BENEFIT PLAN AND BENEFIT
ARRANGEMENT;

 

(II)           EXCEPT AS SET FORTH ON SECTION 3.13(B)(II) OF THE DISCLOSURE
SCHEDULE, EACH BENEFIT PLAN AND BENEFIT ARRANGEMENT (AND EACH RELATED TRUST,
INSURANCE CONTRACT OR FUND) HAS BEEN MAINTAINED, FUNDED AND ADMINISTERED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS AND

 

18

--------------------------------------------------------------------------------


 

COMPLIES IN FORM AND IN OPERATION WITH ALL APPLICABLE REQUIREMENTS OF ERISA, THE
CODE AND OTHER APPLICABLE LAWS.

 

(III)          EACH QUALIFIED PLAN IDENTIFIED IN SCHEDULE 3.13(A) HAS RECEIVED A
DETERMINATION OR OPINION LETTER FROM THE IRS THAT SUCH QUALIFIED PLAN IS SO
QUALIFIED, AND, TO THE COMPANY’S KNOWLEDGE, NOTHING HAS OCCURRED SINCE THE DATE
OF SUCH DETERMINATION THAT COULD ADVERSELY AFFECT THE QUALIFICATION OF SUCH
QUALIFIED PLAN OR CAUSE THE IMPOSITION OF ANY LIABILITY, LIEN, PENALTY OR TAX
UNDER ERISA OR THE CODE.

 

(IV)          THE COMPANY HAS NO MATERIAL LIABILITY WITH RESPECT TO ANY BENEFIT
PLAN OTHER THAN THE BENEFIT PLANS DISCLOSED ON SCHEDULE 3.13(A);

 

(V)           THERE ARE NO PENDING, OR TO THE COMPANY’S KNOWLEDGE THREATENED,
CLAIMS (OTHER THAN ROUTINE BENEFIT CLAIMS) OR LAWSUITS THAT HAVE BEEN ASSERTED
OR INSTITUTED BY, AGAINST, OR RELATING TO, ANY BENEFIT PLANS OR BENEFIT
ARRANGEMENTS.  NO BENEFIT PLANS OR BENEFIT ARRANGEMENTS ARE OR HAVE BEEN UNDER
AUDIT OR EXAMINATION (NOR HAS NOTICE BEEN RECEIVED OF A POTENTIAL AUDIT OR
EXAMINATION) BY ANY DOMESTIC OR FOREIGN GOVERNMENTAL AGENCY OR ENTITY (INCLUDING
THE IRS AND DEPARTMENT OF LABOR); AND NO MATTERS ARE PENDING UNDER THE IRS’S
EMPLOYEE PLANS COMPLIANCE RESOLUTIONS SYSTEM OR ANY SUCCESSOR OR PREDECESSOR
PROGRAM;

 

(VI)          THE COMPANY HAS PAID ALL AMOUNTS THEY ARE REQUIRED TO PAY AS
CONTRIBUTIONS TO THE BENEFIT PLANS; ALL BENEFITS ACCRUED UNDER ANY UNFUNDED
BENEFIT PLAN OR BENEFIT ARRANGEMENT WILL HAVE BEEN PAID, ACCRUED, OR OTHERWISE
ADEQUATELY RESERVED IN ACCORDANCE WITH US GAAP AS OF THE BALANCE SHEET DATE; ALL
MONIES WITHHELD FROM EMPLOYEE PAYCHECKS FOR BENEFIT PLANS HAVE BEEN TRANSFERRED
TO THE RELEVANT PLAN WITHIN THE TIME PERIOD PRESCRIBED UNDER APPLICABLE LAW;

 

(VII)         ALL GROUP HEALTH PLANS OF THE COMPANY MATERIALLY COMPLY WITH THE
REQUIREMENTS OF PART 6 OF TITLE I OF ERISA (“COBRA”), CODE SECTION 5000, THE
HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT, AND ANY OTHER COMPARABLE
DOMESTIC OR FOREIGN LAWS; THE COMPANY HAS NO LIABILITY UNDER OR WITH RESPECT TO
COBRA FOR ITS OWN ACTIONS OR OMISSIONS OR THOSE OF ANY PREDECESSOR; NO EMPLOYEE
OR FORMER EMPLOYEE (OR BENEFICIARY OF EITHER) OF THE COMPANY IS ENTITLED TO
RECEIVE ANY BENEFITS, INCLUDING, WITHOUT LIMITATION, DEATH OR MEDICAL BENEFITS
(WHETHER OR NOT INSURED) BEYOND RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT,
OTHER THAN AS APPLICABLE LAW REQUIRES.

 

(VIII)        SCHEDULE 3.13(B)(VII) SETS FORTH AN ACCURATE LIST, AS OF THE DATE
HEREOF, OF ALL EMPLOYEES OF THE COMPANY WHO EARNED MORE THAN $50,000 IN 2004,
ALL OFFICERS AND ALL DIRECTORS, AND ALL EMPLOYMENT AGREEMENTS WITH SUCH
EMPLOYEES, OFFICERS, AND DIRECTORS AND THE CURRENT

 

19

--------------------------------------------------------------------------------


 

RATE OF COMPENSATION (AND THE PORTIONS THEREOF ATTRIBUTABLE TO SALARY, BONUS,
AND OTHER COMPENSATION RESPECTIVELY) OF EACH SUCH PERSON.

 

(IX)           NEITHER THE COMPANY NOR ANY ERISA AFFILIATE MAINTAINS, SPONSORS,
CONTRIBUTES TO, HAS ANY OBLIGATION TO CONTRIBUTE TO, OR HAS ANY LIABILITY OR
POTENTIAL LIABILITY UNDER OR WITH RESPECT TO (I)  PENSION PLAN, (II)  ANY
“MULTIEMPLOYER PLAN” AS DEFINED IN SECTION 3(37) OR 4001(A)(3) OF ERISA, OR
(III) ANY EMPLOYEE BENEFIT PLAN, PROGRAM OR ARRANGEMENT THAT PROVIDES FOR
POST-RETIREMENT MEDICAL, LIFE INSURANCE OR OTHER WELFARE-TYPE BENEFITS (OTHER
THAN HEALTH CONTINUATION COVERAGE REQUIRED BY COBRA).  NEITHER THE COMPANY NOR
ANY ERISA AFFILIATE HAS ANY LIABILITY OR POTENTIAL LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR OTHERWISE UNDER TITLE IV OF ERISA.

 

3.14         Contracts with Affiliates.  Except as set forth in Schedule 3.14 of
the Disclosure Schedule, none of Seller or any of its Affiliates, and no
officer, director or Affiliate of the Company or, to the Company’s Knowledge,
any individual related by blood, marriage or adoption to any such individual or
any employee or any Person in which any such Person owns any beneficial
interest, is currently, or since December 31, 2004 has been, a party to any
Contract or transaction with the Company (other than any employment agreement
between such Company and its officers or employees made in the ordinary course
of business consistent with past practice) involving, individually or in the
aggregate, an annual payment of more than $100,000.

 

3.15         No Brokers, Finders, etc.  Except with respect to the services of
Marks Baughan & Co., as financial advisor to the Company, neither the Seller nor
the Company has paid or will become obligated to pay any fee or commission to
any broker, finder or other intermediary for or on account of the transactions
contemplated by this Agreement based on arrangements made by the Company. 
Except as set forth on Schedule 3.15 of the Disclosure Schedule, neither the
Seller nor the Company has any obligation or intention to make any payments as a
result of the Closing of the Transaction (such payments, collectively, the
“Transaction Payments”).

 

3.16         Accounts Receivable.  Except as set forth in Schedule 3.16 of the
Disclosure Schedule, the accounts and notes receivable reflected in the
Pre-Closing Financial Statements represent obligations arising from sales
actually made or services performed in the ordinary course of business
consistent with industry practice, and the Company has not received any notice
of any material contest, claim, or right of set-off under any Scheduled Contract
or otherwise with any maker of any such accounts or notes receivable relating to
the amount or validity of such accounts and notes receivable.

 

3.17         Licenses and Permits.  The Company owns or holds and is in material
compliance with all material permits, licenses, bonds, certificates,
accreditations, variances, exemptions, Government Orders, approvals and other
authorizations necessary or proper for the conduct of its business as currently
conducted and the ownership of its properties (collectively, “Material
Permits”).  Each of the Material Permits is set forth on Schedule 3.17.  The
Material Permits are valid, and to the knowledge of the Company, no Governmental
Authority intends to modify, cancel, terminate or not renew any of the Material
Permits, whether as a result of the

 

20

--------------------------------------------------------------------------------


 

transactions contemplated hereby or otherwise, and as such, all Material Permits
will be available for use by the Company immediately after the Closing.

 

3.18         Significant Customers and Suppliers.  Schedule 3.18 of the
Disclosure Schedule is a true and correct list showing (i) the ten largest
customers of the Company by gross revenue during each of the calendar year 2004
and the first nine months of 2005 (collectively, the “Significant Customers”)
and (ii) the ten largest vendors and suppliers of the Company by gross
expenditures during each of the calendar year 2004 and the first nine months of
2005 (collectively, the “Significant Suppliers”).  Within the 60 days prior to
this Agreement, none of John Lord, Lisa Schofield or Paul Brabant has received
written or oral communication from any employee or agent of the Significant
Customers whom John Lord, Lisa Schofield or Paul Brabant believe have authority
on behalf of any Significant Customer to reduce or eliminate such Significant
Customer’s relationship with the Company to the effect that (a) such customer
will or desires to materially change the terms of its relationship with the
Company, other than expanding its volume of business; or (b) it is dissatisfied
with the Company’s products or services to the extent that it is actively
considering reducing or eliminating its relationship with the Company.

 

3.19         Insurance.  Schedule 3.19 of the Disclosure Schedule sets forth an
accurate list of all insurance policies carried by the Company. The Company has
not received any written notice that any provider intends to terminate any such
policy and has not had any claims denied by a provider in the prior three years.

 

3.20         Warranties.  The Company has not undertaken or assumed any
warranties or guarantees to its Significant Customers with respect to its
products and services except as set forth in the Scheduled Contracts.  The
Company has not received any material written claims under such warranties and
guaranties except as disclosed in Schedule 3.20 of the Disclosure Schedule.

 

3.21         Absence of Changes.  Except as disclosed in Schedule 3.21 of the
Disclosure Schedule, since September 30, 2005, the Company has conducted its
business and owned and operated its assets and properties in the ordinary course
consistent with past practice and the Company has not:

 


(A)       DECLARED, SET ASIDE OR MADE ANY PAYMENT OR DISTRIBUTION OF CASH OR
OTHER PROPERTY TO ANY OF ITS SHAREHOLDERS WITH RESPECT TO SUCH SHAREHOLDER’S
CAPITAL STOCK, OR PURCHASED, REDEEMED OR OTHERWISE ACQUIRED ANY SHARES OF ITS
CAPITAL STOCK OR OTHER EQUITY SECURITIES;


 


(B)       MADE OR GRANTED ANY BONUS OR ANY WAGE OR SALARY INCREASE TO ANY
EMPLOYEE OR GROUP OF EMPLOYEES (EXCEPT AS REQUIRED BY PRE-EXISTING CONTRACTS
DESCRIBED ON THE ATTACHED CONTRACTS SCHEDULE AND EXCEPT FOR ANY BONUS OR WAGE
INCREASES GRANTED TO EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE);


 


(C)       MADE ANY COMMITMENTS FOR CAPITAL EXPENDITURES THAT AGGREGATE IN EXCESS
OF $100,000;


 


(D)       AMENDED ITS ARTICLES OF INCORPORATION OR BY-LAWS (OR SIMILAR GOVERNING
DOCUMENTS);

 

21

--------------------------------------------------------------------------------


 


(E)       ENTERED INTO ANY MATERIAL CONTRACT OTHER THAN IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH PAST PRACTICE, ENTERED INTO ANY OTHER MATERIAL
TRANSACTION, WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS OR CONSISTENT
WITH PAST PRACTICE, OR MATERIALLY CHANGED ANY BUSINESS OR ACCOUNTING PRACTICE;
OR AGREED, WHETHER ORALLY OR IN WRITING, TO DO ANY OF THE FOREGOING.


 

3.22         Bank Accounts; Powers of Attorney.  Schedule 3.22 of the Disclosure
Schedule sets forth a true and complete list of all bank accounts, safe deposit
boxes and lock boxes of the Company, including the names in which such accounts
or boxes are held and identification of all Persons authorized to draw thereon
or have access thereto.

 

3.23         Absence of Undisclosed Liabilities..  Except as disclosed in
Schedule 3.23 of the Disclosure Schedule, the Company does not have and will not
have any obligation or liability arising out of any transaction entered into at
or prior to the date hereof, or any action or inaction at or prior to the date
hereof, or any state of facts existing at or prior to the date hereof, other
than: (a) liabilities reflected in the Pre-Closing Financial Statements and not
previously paid or discharged, (b) liabilities and obligations which have arisen
after September 30, 2005 in the ordinary course of business (none of which is a
liability resulting from breach of contract, breach of warranty, tort,
infringement, violation of law, claim or lawsuit), (c) liabilities and
obligations that are the subject of any other representation or warranty under
Article III or IV of this Agreement, to the extent each such liability is
disclosed in the relevant Disclosure Schedule, and (d) liabilities and
obligations which could have a Material Adverse Effect.

 

3.24         No Material Adverse Effect.  Except as disclosed in Schedule 3.24
of the Disclosure Schedule, since September 30, 2005, there has occurred no
fact, event or circumstance which has had or could reasonably be expected to
have a Material Adverse Effect.

 

3.25         Indebtedness.  Except as disclosed in Schedule 3.25 of the
Disclosure Schedule, the Company does not have any Indebtedness.

 

3.26         Cash Management.  Except as disclosed in Schedule 3.26 of the
Disclosure Schedule, since December 31, 2004, the Company has conducted its cash
management customs and practices (including, without limitation, the collection
of receivables, payment of payables and pricing and credit practices (including,
without limitation, extension of credit terms or sales discount programs)) in
the usual and ordinary course of business consistent with past practice and has
not made any expended any cash outside of the ordinary course of business
consistent with past practice.

 

3.27         Environmental Matters.  The Company is, and during the past five
years has been, in material compliance with all applicable Environmental and
Safety Requirements.  During such period, no written notices have been received
by, and to the Company’s Knowledge no claims have been filed against, the
Company alleging a material violation of or material liability under any
Environmental and Safety Requirements.  The Company is not required to holds any
permits, licenses or other authorizations under Environmental and Safety
Requirements for the conduct of its business or the operation of its
properties.  Neither the Company nor any of its predecessors has treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, manufactured, released or exposed any person to, any

 

22

--------------------------------------------------------------------------------


 

hazardous substance or petroleum, or owned or operated any property or facility
contaminated by any hazardous substance or petroleum, so as would give rise to
liabilities or obligations under Environmental and Safety Requirements.  There
is no asbestos-containing material, mold, or airborne contaminants at any real
property that is the subject of the Leases so as would give rise to liabilities
or obligations of the Company under Environmental and Safety Requirements.

 

3.28         Employees.  The attached Section 3.28 of the Disclosure
Schedule sets forth the name and current annual salary of each of the Company’s
employees.  To John Lord’s knowledge, no executive or key employee of the
Company or any group of employees of the Company have any plans to terminate
their employment with the Company.  Except as set forth in Section 3.28 of the
Disclosure Schedule, (a) there are no agreements or arrangements regarding
salary, bonus, commission, housing reimbursement, automobile and/or fuel
allowance, tuition reimbursement, leisure travel, extra vacation time, special
medical benefits, cash substitutes for medical benefits, visa or immigration
related fees or benefits, clubs, memberships, subscriptions, loans to employees,
cash advances to employees, severance or other benefits with any employees of
the Company, and (b) there are no written personnel policies, rules or
procedures applicable to employees of the Company.

 

3.29         Total Assets.  Seller, together with the persons within which it is
included for purposes of 16 C.F.R. Section 801.1(a), do not have $10.7 million
or more of total assets on the most recent regularly prepared balance sheet as
of the Closing Date, as determined in accordance with 16 C.F.R.
Section 801.11(c)(2).

 

3.30         Representations Exclusive.  Buyer acknowledges and agrees that the
representations and warranties in Article III and IV are Seller’s sole
representations and warranties in connection with the transactions contemplated
by this Agreement, and that Seller shall not be bound by any other
representations or warranties, whether express or implied, written or oral,
including without limitation any warranty of MERCHANTIBILITY or FITNESS FOR A
PARTICULAR PURPOSE.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer that the statements contained in
this Article IV are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date as though made at such time
(except to the extent such representations and warranties speak expressly as of
an earlier date):

 

4.1           Ownership.  All of the issued and outstanding Shares are owned
beneficially and of record by Seller, free and clear of all Encumbrances. 
Except for this Agreement and the transactions contemplated hereby or as set
forth in Schedule 4.1 of the Disclosure Schedule, there are no outstanding
agreements, arrangements, warrants, options, puts, calls, rights, options,
subscriptions or other commitments to which Seller is a party, or by which
Seller or any of its rights, properties or assets are bound, relating to the
sale, issuance or voting of any shares of capital stock of, or other membership
or ownership interests in, or other securities of, the Company.

 

23

--------------------------------------------------------------------------------


 

4.2           Authorization; Enforceability.  Seller has all requisite power and
authority under the Hypatia Trust to execute and deliver this Agreement and the
other instruments contemplated hereby and to perform its obligations hereunder
and thereunder and, subject to the conditions set forth herein, to consummate
the transactions contemplated hereby and thereby and no other act or proceeding
is necessary to authorize the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Seller and, assuming the due
authorization, execution and delivery of this Agreement by Buyer, constitutes
the valid and binding obligation of Seller, enforceable against Seller, in
accordance with its terms subject to (a) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights and remedies generally, and (b) the
effect of general equitable principles, regardless of whether asserted in a
proceeding in equity or at law.

 

4.3           No Conflict or Violation.  The execution, delivery and performance
by Seller of this Agreement and the other instruments contemplated hereby and
the consummation of the transactions contemplated hereby and thereby, do not and
will not, except as set forth on Schedule 4.3 of the Disclosure Schedule: 
(a) conflict with, violate or breach any provision of the Certificate of
Incorporation or Bylaws of the Seller or any comparable charter documents or
violate, conflict with or constitute in any respect or result in (in each case,
with or without notice, lapse of time or both) a default or breach under, or
result in the acceleration, termination or cancellation of (or entitle any
Person or give any Person the right to accelerate, terminate or cancel) any
obligation under, or result in the loss of a benefit under, or require any
consent, approval or authorization under, any Contract to which Seller is a
party or by which any of his property or assets is bound; (b) contravene or
violate in any respect any law, statute, rule or regulation applicable to Seller
or any of his assets or properties, or any Governmental Order to which Seller is
a party or by which Seller or any of his assets or properties is bound;
(c) result in the creation or imposition of (i) any Encumbrance, other than
Permitted Encumbrances, on any of the assets or properties of the Company or
(ii) any Encumbrance on the Shares; (d) result in termination or any impairment
of, or require any consent, approval or authorization under, any Material
Permit; or (e) constitute an event which, after notice or lapse of time or both,
would result in any event described in Section 4.3(a)-(d).

 

4.4           Consents and Approvals.  The execution, delivery and performance
by Seller of this Agreement and the other instruments contemplated hereby and
the consummation of the transactions contemplated hereby and thereby, do not and
will not require any approval, consent, authorization or act of, or the making
by Seller of any declaration, filing or registration with, or notification to,
any Governmental Authority, other than as set forth on Schedule 4.4 of the
Disclosure Schedule.

 

4.5           No Brokers, Finders, etc.  Seller has not paid nor will Seller
become obligated to pay any fee or commission to any broker, finder or other
intermediary for or on account of the transactions contemplated by this
Agreement based on arrangements made by Seller.  Seller is solely responsible
for any payment, fee or commission that may be due to Marks Baughan & Co. in
connection with the transactions contemplated hereby.

 

4.6           Investment Intent  Seller is an “accredited investor,” as that
term is used in the Securities Act of 1933, as amended (the “Securities Act”),
and is capable of evaluating the

 

24

--------------------------------------------------------------------------------


 

merits and risks of acquiring the Share Consideration.  Seller has received and
carefully reviewed copies of Buyer’s (i) Annual Report on Form 10-K for the year
ended December 31, 2004, (ii) quarterly reports on Form 10-Q for the quarters
ended March 31, June 30 and September 30, 2005, (iii) 2005 Proxy Statement, and
(iv) Current Reports on Form 8-K and all other periodic reports filed pursuant
to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), filed since January 1, 2005.  Seller has received all
information from Buyer that Seller has requested, has had all questions relative
to the above documents or Buyer generally answered by appropriate officers of
Buyer, and, to the knowledge of Seller, has received all information necessary
for Seller to evaluate the merits and risks of acquiring and holding the Share
Consideration. Seller is acquiring the Share Consideration for investment and
not with a view toward, or for sale in connection with, any distribution
thereof, or with any present intention of distributing or selling the Share
Consideration, other than pursuant to the Registration Rights Agreement.  Seller
acknowledges that the Share Consideration has not been registered under the
Securities Act or the securities or “blue sky” laws of any state, and agrees
that the Share Consideration may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of without registration under the
Securities Act, except pursuant to registration of the reoffer and resale of the
Share Consideration pursuant to the Securities Act, or pursuant to an exemption
from such registration available under the Securities Act, and without
compliance with state and foreign securities laws in each case, to the extent
applicable.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller that the statements contained in
this Article V are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date as though made at such time
(except to the extent such representations and warranties speak expressly as of
an earlier date):

 

5.1           Organization.  Buyer is duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to own, lease and operate its properties
and assets and to carry on its business as it is now being conducted.

 

5.2           Authorization; Enforceability.  Buyer has all requisite corporate
power and authority to execute and deliver this Agreement and the other
instruments contemplated hereby and to perform its obligations hereunder and
thereunder and, subject to the conditions set forth herein, to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance of this Agreement and the other instruments contemplated hereby by
Buyer have been duly authorized by all requisite corporate action on behalf of
Buyer.  This Agreement has been duly executed and delivered by Buyer and,
assuming the due authorization, execution and delivery of this Agreement by the
Company and Seller, constitutes a valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms subject to (a) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws relating to or affecting creditors’ rights and remedies generally and
(b) the effect of general equitable principles, regardless of whether asserted
in a proceeding in equity or at law.

 

25

--------------------------------------------------------------------------------


 

5.3           No Conflict or Violation.  The execution, delivery and performance
by Buyer of this Agreement and the other instruments contemplated hereby and the
consummation by Buyer of any of the transactions contemplated hereby and
thereby, do not and will not:  (a) violate any provision of the Certificate of
Incorporation, Bylaws or other organizational documents of Buyer; (b) violate,
conflict with or constitute or result in (or with notice, lapse of time or both
become) a default or a breach under, or result in the acceleration, termination
or cancellation of (or entitle any Person or give any Person the right to
accelerate, terminate or cancel) any obligation under, any Contract to which
Buyer is a party or by which any of the assets or property of Buyer is bound,
except for any of such matters or consequences which would not materially
adversely affect the ability of Buyer to consummate the transactions
contemplated by this Agreement; or (c) contravene or violate any law, statute,
rule or regulation applicable to Buyer or any of its assets or properties, or
any Governmental Order to which Buyer is a party or by which Buyer or any of its
assets or properties is bound, for any of such matters or consequences which
would not materially adversely affect the ability of Buyer to consummate the
transactions contemplated by this Agreement.

 

5.4           Consents and Approvals.  The execution, delivery and performance
by Buyer of this Agreement or any of the other instruments contemplated hereby,
the consummation by Buyer of the transactions contemplated hereby and thereby
and compliance by Buyer with, or fulfillment by Buyer of, the terms, conditions
and provisions hereof and thereof do not and will not require the approval,
consent, authorization or act of, or the making by Buyer of any declaration,
filing or registration with, any Person or Governmental Authority, except to the
extent the failure to obtain or make any of the foregoing would not have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby.

 

5.5           No Brokers, Finders, etc.  Except with respect to the services of
Covington Associates, Buyer has not paid nor will Buyer become obligated to pay
any fee or commission to any broker, finder or other intermediary for or on
account of the transactions contemplated by this Agreement.

 

5.6           Investment Intent.  Buyer has such knowledge and experience in
financial matters that it is capable of evaluating the merits and risks of its
purchase of the Shares.  Buyer confirms that Seller and the Company have made
available to Buyer the opportunity to ask questions of the officers and
management employees of the Company and to acquire additional information about
the business and financial condition of the Company.  Buyer is acquiring the
Shares for investment and not with a view toward, or for sale in connection
with, any distribution thereof, or with any present intention of distributing or
selling the Shares.  Buyer acknowledges that the Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or the
securities or “blue sky” laws of any state, and agrees that the Shares may not
be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of without registration under the Securities Act, except pursuant to an
exemption from such registration available under the Securities Act, and without
compliance with state and foreign securities laws in each case, to the extent
applicable.

 

5.7           Share Consideration.  The issuance to Seller of the Share
Consideration has been duly authorized by Parent and when issued the Share
Consideration will be validly issued, fully paid and nonassessable.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VI.

ADDITIONAL COVENANTS

 

The parties hereto covenant and agree to take, and, to the extent applicable
pursuant to this Article VI, to cause the Company from and after the Closing to
take, the following actions:

 

6.1           Confidentiality.  Seller shall treat and hold as confidential any
information concerning the business and affairs of the Company that is not
already or becomes generally available to the public (through no fault of
Seller) or which is or becomes known to Seller independently of the Company (the
“Confidential Information”), refrain from using any of the Confidential
Information except in connection with this Agreement, and deliver promptly to
Buyer, at the request and option of Buyer, all tangible embodiments (and all
copies) of the Confidential Information which are in its possession or under its
control.  In the event that Seller is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, Seller shall notify Buyer promptly of the request or
requirement so that Buyer may seek an appropriate protective order or waive
compliance with the provisions of this Section.  If, in the absence of a
protective order or the receipt of a waiver hereunder, Seller is, on the advice
of counsel, compelled to disclose any Confidential Information to any tribunal
or else stand liable for contempt, Seller may disclose the Confidential
Information to the tribunal; provided that Seller shall use its best efforts to
obtain, at the request of Buyer, an order or other assurance that confidential
treatment shall be accorded to such portion of the Confidential Information
required to be disclosed as Buyer shall designate.

 

6.2           Indemnification; Insurance; Release.  For a period of six
(6) years after the Closing, the Companies will maintain customary directors and
officers indemnification provisions in its organizational documents consistent
with the current provisions and shall not discriminate between past or present
directors and officers in its application of such provisions.

 

6.3           Further Assurances.  At any time or from time to time after the
Closing, Seller shall, at the request of Buyer and at no additional cost or
expense, execute and deliver any further instruments or documents and take all
such further action as Buyer may reasonably request in order to evidence or
effect the consummation of the transactions contemplated hereby.  At any time or
from time to time after the Closing, Buyer shall, at the request of Seller and
at no additional cost or expense, execute and deliver any further instruments or
documents and take all such further action as Seller may reasonably request in
order to evidence or effect the consummation of the transactions contemplated
hereby.

 

6.4           Post-Closing Audit.  Seller shall cooperate, and shall cause its
Affiliates to cooperate, with and provide, and cause its Affiliates to provide,
all requested information and assistance to Buyer, the Company and Hays &
Company LLP, including without limitation, engaging in client communications
regarding collection of accounts receivable confirmation documents for Hays and
Company LLP, providing background knowledge on transactions previously recorded
in the Pre-Closing Financial Statements and providing explanations regarding
accounting methods for the Pre-Closing Financial Statements, in order to assist

 

27

--------------------------------------------------------------------------------


 

Hays & Company LLP in delivering to Buyer, at the Buyer’s expense, the
Post-Closing Financial Statements within 60 days of Closing.

 

6.5           Allocation of Purchase Price.  The Buyer shall allocate the
Consideration after the Closing (the “Allocation”) and shall provide the Seller
with a schedule setting forth such Allocation.  Seller and Buyer shall (i) be
bound by the Allocation for all Tax purposes; (ii) prepare and file all Tax
Returns in a manner consistent with the Allocation; and (iii) take no position
inconsistent with the Allocation in any Tax Return, any proceeding before any
taxing authority or otherwise.  In the event that the Allocation is disputed by
any taxing authority, the party receiving notice of such dispute shall promptly
notify and consult with the other party and keep the other party apprised of
material developments concerning resolution of such dispute.

 

6.6           Transaction Payments.  The Company will make, subject to
applicable withholding and pursuant to Company’s general payroll practices, the
Transaction Payments to the recipients set forth on Schedule 3.15.

 

6.7           Cash Escrow Account.

 


(A)       WITHIN 20 BUSINESS DAYS AFTER THE END OF EACH MONTH DURING THE CASH
ESCROW PERIOD, BUYER SHALL DELIVER TO SELLER AND THE CASH ESCROW AGENT A WRITTEN
INSTRUCTION (A “CASH ESCROW RELEASE INSTRUCTION”) SETTING FORTH THE MONTHLY
RELEASE AMOUNT WITH RESPECT TO THAT MONTH, ALONG WITH A SCHEDULE SHOWING THE
AMOUNT AND DATE OF ALL DESIGNATED RECEIVABLES COLLECTED DURING THAT MONTH,
SUBJECT TO THE LIMITATION SET FORTH IN (B) BELOW.   WITHIN 5 BUSINESS DAYS AFTER
IT RECEIVES A CASH ESCROW RELEASE INSTRUCTION AND SUBJECT TO THE LIMITATIONS IN
(B) BELOW, THE CASH ESCROW AGENT SHALL RELEASE THE AMOUNT SET FORTH THEREON FROM
THE CASH ESCROW FUND AND WIRE TRANSFER SUCH AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS TO THE SELLER’S ACCOUNT.  THE TOTAL AMOUNT DISBURSED WITH RESPECT TO
COLLECTIONS FOR DESIGNATED RECEIVABLES WITH RESPECT TO EACH CUSTOMER SET FORTH
ON SCHEDULE 6.7 SHALL NOT EXCEED THE DOLLAR AMOUNT OF DESIGNATED RECEIVABLES FOR
SUCH CUSTOMER.


 


(B)       THE AMOUNT OF THE CASH ESCROW FUND AVAILABLE FOR DISTRIBUTION PURSUANT
TO (A) ABOVE SHALL BE REDUCED BY THE RESERVE AMOUNT, AS SUCH MAY BE ADJUSTED
FROM TIME TO TIME.  IN NO EVENT SHALL THE CASH ESCROW RELEASE INSTRUCTION DIRECT
THE CASH ESCROW AGENT TO MAKE A RELEASE, AND IN NO EVENT SHALL THE CASH ESCROW
AGENT RELEASE ANY FUNDS FROM THE CASH ESCROW ACCOUNT, TO THE EXTENT A RELEASE
WOULD CAUSE THE CASH ESCROW FUND TO BE REDUCED TO AN AMOUNT LESS THAN THE
RESERVE AMOUNT.  WITHIN 5 BUSINESS DAYS AFTER THE DATE ON WHICH BUYER DETERMINES
THAT THE RESERVE AMOUNT HAS CHANGED, BUYER SHALL DELIVER A WRITTEN NOTICE TO
SELLER AND THE ESCROW AGENT SETTING FORTH THE REVISED RESERVE AMOUNT.


 


(C)       PROMPTLY AFTER BUYER DELIVERS THE CASH RELEASE INSTRUCTION WITH
RESPECT TO SEPTEMBER 2006, AND THE ESCROW AGENT RELEASES THE AMOUNTS SET FORTH
THEREIN (SUBJECT TO (B) ABOVE), ANY AMOUNTS REMAINING IN THE CASH ESCROW
ACCOUNT, INCLUDING THE RESERVE AMOUNT (IF ANY), SHALL BE RELEASED BY THE ESCROW
AGENT TO THE BUYER.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VII.

CONDITIONS PRECEDENT

 

The obligations of Buyer and Seller to consummate the transactions contemplated
by this Agreement are subject to the satisfaction (or waiver by the other
party), on or prior to the Closing Date, of each of the following conditions:

 

7.1           Company Closing Certificate.  At the Closing each Company shall
deliver to Buyer a certificate, dated the Closing Date and executed by such
Company, attaching good standing (or substantially equivalent) certificates for
such Company from their respective jurisdictions of incorporation and each
jurisdiction in which such Company is qualified to do business as a foreign
corporation, in each case dated as of a recent date prior to the Closing Date.

 

7.2           Seller Closing Certificate.  At the Closing, Seller shall deliver
to Buyer a certificate, dated the Closing Date and executed by Seller, attaching
certified copies of the resolutions duly adopted by the Seller authorizing the
execution, delivery and performance of this Agreement and the other agreements
contemplated hereby and the consummation of the transactions contemplated hereby
and thereby.

 

7.3           Buyer Closing Certificate.  At the Closing, Buyer shall deliver to
Seller a certificate, dated the Closing Date and executed by Buyer, attaching
certified copies of the resolutions duly adopted by the Buyer authorizing the
execution, delivery and performance of this Agreement and the other agreements
contemplated hereby and the consummation of the transactions contemplated hereby
and thereby.

 

7.4           FIRPTA Certificate.  At the Closing, the Company shall deliver to
Buyer an affidavit, under penalties of perjury, stating that the Company is not
and has not been a United States real property holding corporation, dated as of
the Closing Date and in form and substance satisfactory to the Buyer.

 

7.5           Seller’s Opinion.  At the Closing, Buyer shall have received a
legal opinion from counsel to the Company and the Seller in form and substance
reasonably satisfactory to Buyer and its counsel relating to the transactions
contemplated hereby.

 

7.6           Buyer’s Opinion.  At the Closing, Seller shall have received a
legal opinion from counsel to the Buyer in form and substance reasonably
satisfactory to Buyer and its counsel relating to the issuance of the Share
Consideration.

 

7.7           Escrow Agreement.  Buyer, Seller and the Escrow Agent shall have
entered into the Escrow Agreement.

 

7.8           Registration Rights Agreement.  Parent and Seller shall have
entered into the Registration Rights Agreement.

 

7.9           John Lord Employment Agreement.  nMatrix UK and John Lord shall
have entered into the Employment Agreement in form and substance satisfactory to
the Buyer.

 

29

--------------------------------------------------------------------------------


 

7.10         John Lord Non-Compete Agreement.  The Buyer and John Lord shall
have entered into a Confidentiality, Intellectual Property and Non-Compete
Agreement in form and substance satisfactory to the Buyer.

 

7.11         Employment Agreements.  nMatrix US and each of the individuals set
forth on Schedule 7.11 shall have entered into an Employment and Non-Competition
Agreement in form and substance satisfactory to the Buyer.

 

7.12         Non-Compete Agreements.  The Buyer and each of the individuals set
forth on Schedule 7.12 shall have entered into a Confidentiality, Intellectual
Property and Non-Compete Agreement in form and substance satisfactory to the
Buyer.

 

7.13         Commission Agreements.  nMatrix US and each of the individuals set
forth on Schedule 7.13 shall have entered into a Commission Agreement in form
and substance satisfactory to the Buyer.

 

7.14         Undertaking.  Seller and Parent shall have entered into the EPIQ
Share Delivery Undertaking dated as of the date hereof.

 

7.15         Releases.  The Company shall have received releases from the
recipients of Transaction Payments set forth on Schedule 3.15 in a form
reasonably satisfactory to Buyer and Seller.

 

7.16         Resignation of Officers and Directors.  The Buyer shall have
received resignations in a form reasonably satisfactory to it from each of the
officers and directors of the Companies effective as of the Closing.

 

7.17         Consents.  Seller and the Company shall have obtained or made (as
applicable) the Consents.

 

7.18         Shareholder Consent. nMatrix US shall have (a) procured waivers of
any amounts that constitute “parachute payments” within the meaning of Code
§280G for each Person who is “disqualified individual” and may receive any
parachute payments in connection with the transactions contemplated by this
Agreement and (b) held a vote of the nMatrix US’s shareholders satisfying the
requirements of Code Section 280G(b)(5)(B) and the Treasury Regulations
promulgated with respect thereto seeking approval for such parachute payments,
in each case, in a manner reasonably satisfactory to the Buyer.

 

7.19         Closing Deliveries.  Seller shall have delivered such other
documents or instruments as Buyer may reasonably request to effect the
transactions contemplated hereby.

 

30

--------------------------------------------------------------------------------


 

ARTICLE VIII.

[INTENTIONALLY OMITTED]

 

ARTICLE IX.

[INTENTIONALLY OMITTED]

 

ARTICLE X.

INDEMNIFICATION

 

10.1         Survival of Representations, Etc. The representations, warranties,
covenants and indemnities set forth in this Agreement or in any certificate,
document or other instrument delivered in connection herewith or contemplated
hereby shall survive the Closing as follows:

 


(A)       THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.1 (ORGANIZATION AND
QUALIFICATION), SECTION 3.2 (CAPITALIZATION; OWNERSHIP), AND SECTION 3.15 (NO
BROKERS, FINDERS, ETC.); THE REPRESENTATIONS AND WARRANTIES IN SECTION 4.1
(OWNERSHIP), SECTION 4.2 (AUTHORIZATION; ENFORCEABILITY) AND SECTION 4.5 (NO
BROKERS, FINDERS, ETC.); AND THE REPRESENTATIONS AND WARRANTIES IN SECTION 5.1
(ORGANIZATION), SECTION 5.2 (AUTHORIZATION; ENFORCEABILITY) AND SECTION 5.5 (NO
BROKERS, FINDERS, ETC.) SHALL SURVIVE INDEFINITELY;


 


(B)       THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.12 (TAXES) AND
SECTION 3.27 (ENVIRONMENTAL MATTERS) SHALL SURVIVE FOR A PERIOD ENDING WHEN THE
APPLICABLE STATUTES OF LIMITATION WITH RESPECT TO THE LIABILITIES IN QUESTION
EXPIRE (AFTER GIVING EFFECT TO ANY EXTENSIONS OR WAIVERS THEREOF), PLUS NINETY
(90) DAYS; AND


 


(C)       ALL OTHER REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY
CERTIFICATE, DOCUMENT OR OTHER INSTRUMENT DELIVERED IN CONNECTION HEREWITH OR
CONTEMPLATED HEREBY SHALL SURVIVE FOR A PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING
THE CLOSING.  THE EXPIRATION OF ANY REPRESENTATION OR WARRANTY AS PROVIDED IN
THIS SECTION 10.1 SHALL PRECLUDE ANY INDEMNITY WITH RESPECT THEREOF UNDER THIS
ARTICLE X FROM AND AFTER THE TIME SUCH REPRESENTATION OR WARRANTY SHALL HAVE
EXPIRED; PROVIDED, HOWEVER, THAT THE EXPIRATION OF ANY SUCH REPRESENTATION OR
WARRANTY SHALL NOT AFFECT THE RIGHTS OF ANY PARTY IN RESPECT OF ANY SUCH
INDEMNITY CLAIM THEREFOR AS TO WHICH NOTICE THEREOF HAS BEEN GIVEN UNDER THIS
ARTICLE X PRIOR TO THE EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD PROVIDED IN
THIS SECTION 10.1.


 

10.2         Indemnification by Seller.  (a)  From and after the Closing, Seller
shall indemnify, defend, save and hold harmless Buyer, its Affiliates and their
respective Representatives, successor and assigns (collectively, the “Buyer
Indemnified Parties”), from and against any and all Losses incurred by any Buyer
Indemnified Party and arising out of or resulting from (i) any breach of any
representation or warranty given or made by Seller or the Company in this
Agreement or other instrument or agreements delivered pursuant to Article VII;
and (ii) any nonfullfilment or breach of any covenant or agreement made by
Seller in this Agreement or other instrument or agreement delivered pursuant to
Article VII.

 

31

--------------------------------------------------------------------------------


 


(B)       NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
(I) NO CLAIM MAY BE MADE AGAINST THE SELLER FOR INDEMNIFICATION PURSUANT TO
SECTION 10.2(A)(I) FOR ANY INDIVIDUAL ITEM (OR GROUP OF INTEGRALLY RELATED
ITEMS) UNLESS THE LOSSES RELATING TO SUCH ITEM (OR GROUP OF INTEGRALLY RELATED
ITEMS) EXCEEDS $50,000 (“QUALIFIED LOSSES”), (II) NO INDEMNIFICATION UNDER
SECTION 10.2(A)(I) SHALL BE MADE BY SELLER, AND SELLER SHALL NOT HAVE ANY
LIABILITY THEREFOR, UNLESS AND UNTIL THE AGGREGATE AMOUNT OF QUALIFIED LOSSES
SUBJECT TO INDEMNIFICATION BY SELLER PURSUANT THERETO SHALL EXCEED $750,000
(“INDEMNIFICATION THRESHOLD”), AND ONCE SUCH THRESHOLD AMOUNT IS EXCEEDED,
SELLER SHALL INDEMNIFY THE BUYER INDEMNIFIED PARTIES, AND SHALL BE LIABLE, FOR
THE AMOUNT OF ALL QUALIFIED LOSSES INCURRED BY THE BUYER INDEMNIFIED PARTIES
RELATING BACK TO THE FIRST DOLLAR THEREOF, AND (III) THE AGGREGATE AMOUNT
REQUIRED TO BE PAID BY SELLER PURSUANT TO SECTION 10.2(A)(I) SHALL NOT EXCEED
THE VALUE OF THE SHARE CONSIDERATION HELD BY THE ESCROW AGENT (“INDEMNIFICATION
CAP”), AND SELLER SHALL NOT INDEMNIFY THE BUYER INDEMNIFIED PARTIES PURSUANT TO
SECTION 10.2(A) AND SHALL NOT HAVE ANY LIABILITY TO ANY BUYER INDEMNIFIED PARTY
FOR, AND THE BUYER INDEMNIFIED PARTIES SHALL HAVE NO RIGHT TO RECOVER FROM
SELLER PURSUANT TO SECTION 10.2(A)(I), ANY AMOUNT OF QUALIFIED LOSSES WHICH
EXCEEDS THE INDEMNIFICATION CAP.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NONE OF THE RESTRICTIONS SET FORTH IN THIS
SECTION 10.2(B) SHALL APPLY TO CLAIMS ARISING OUT OF OR RESULTING FROM ANY
BREACH OF SECTION 3.1 (ORGANIZATION AND QUALIFICATION), SECTION 3.2
(CAPITALIZATION; OWNERSHIP); SECTION 3.12 (TAXES); SECTION 3.15 (NO BROKERS,
FINDERS, ETC.); SECTION 3.25 (INDEBTEDNESS), SECTION 3.26 (CASH MANAGEMENT);
SECTION 3.27 (ENVIRONMENTAL MATTERS); SECTION 4.1 (OWNERSHIP); SECTION 4.2
(AUTHORIZATION; ENFORCEABILITY); SECTION 4.5 (NO BROKERS, FINDERS, ETC.); OR IN
CONNECTION WITH ANY ACTION OR CLAIM BASED UPON FRAUD.


 

10.3         Indemnification by Buyer and the Company.  (a)  From and after the
Closing, Buyer shall indemnify, defend, save and hold harmless Seller, its
Affiliates, heirs and personal representatives and their respective
Representatives (collectively, the “Seller Indemnified Parties”) from and
against any and all Losses incurred by any Seller Indemnified Party and arising
out of or resulting from (i) any breach of any representation or warranty given
or made by Buyer in this Agreement or other instrument or agreement delivered
pursuant to Article VII or (ii) any breach of any covenant or agreement made by
the Buyer in this Agreement or any breach of any covenant or agreement to be
performed from and after the Closing made by the Company in this Agreement or
other instrument or agreement delivered pursuant to Article VII.

 


(B)       NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
(I) NO CLAIM MAY BE MADE AGAINST THE SELLER FOR INDEMNIFICATION PURSUANT TO
SECTION 10.3(A)(I) FOR ANY INDIVIDUAL ITEM (OR GROUP OF INTEGRALLY RELATED
ITEMS) UNLESS THE LOSSES RELATING TO SUCH ITEM (OR GROUP OF INTEGRALLY RELATED
ITEMS) ARE QUALIFIED LOSSES, (II) NO INDEMNIFICATION UNDER
SECTION 10.3(A)(I) SHALL BE MADE BY BUYER, AND BUYER SHALL NOT HAVE ANY
LIABILITY THEREFOR, UNLESS AND UNTIL THE AGGREGATE AMOUNT OF QUALIFIED LOSSES
SUBJECT TO INDEMNIFICATION BY BUYER PURSUANT THERETO SHALL EXCEED THE
INDEMNIFICATION THRESHOLD, AND ONCE SUCH THRESHOLD AMOUNT IS EXCEEDED, BUYER
SHALL INDEMNIFY THE SELLER INDEMNIFIED PARTIES, AND SHALL BE LIABLE, FOR THE
AMOUNT OF ALL QUALIFIED LOSSES INCURRED BY THE BUYER INDEMNIFIED PARTIES
RELATING BACK TO THE FIRST DOLLAR THEREOF, AND (III) THE AGGREGATE AMOUNT
REQUIRED TO BE PAID BY BUYER PURSUANT TO SECTION 10.3(A)(I) SHALL NOT EXCEED
$5,000,000 , AND BUYER SHALL NOT INDEMNIFY THE SELLER INDEMNIFIED PARTIES
PURSUANT TO SECTION 10.3(A)(I) AND SHALL NOT HAVE ANY

 

32

--------------------------------------------------------------------------------


 


LIABILITY TO ANY SELLER INDEMNIFIED PARTY FOR, AND THE SELLER INDEMNIFIED
PARTIES SHALL HAVE NO RIGHT TO RECOVER FROM BUYER PURSUANT TO
SECTION 10.3(A)(I), ANY AMOUNT OF QUALIFIED LOSSES WHICH EXCEEDS $5,000,000.


 

10.4         Notice of Indemnity Claims.  If any Buyer Indemnified Party or
Seller Indemnified Party entitled to or seeking indemnification hereunder (an
“Indemnified Party”) (a) determines that any event, occurrence, fact, condition
or Claim has given or could give rise to Losses for which such Indemnified Party
is or may be entitled to, or may seek, indemnification under this Agreement,
(b) otherwise identifies an event, occurrence, fact, condition or Claim giving
rise (or which may give rise) to a right of indemnification hereunder in favor
of such Indemnified Party, or (c) with respect to any Third Party Claim, becomes
aware of the assertion of any Claim or of the commencement of any action, suit
or proceeding at law or in equity (any of the foregoing, an “Indemnity Claim”),
such Indemnified Party shall promptly notify the party or parties obligated to
provide indemnification or from whom indemnification is being or will be sought
(the “Indemnifying Party”) in writing of such Indemnity Claim (a “Claim Notice”)
describing in reasonable detail the facts giving rise to the claim for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such claim, and a
reference to the provision of this Agreement or any other agreement, document or
instrument executed hereunder or in connection herewith upon which such claim is
based; provided, however, the failure of any Indemnified Party to give timely
notice thereof shall not affect any of its rights to indemnification hereunder
nor relieve the Indemnifying Party from any of its indemnification obligations
hereunder, except to the extent the Indemnifying Party is materially prejudiced
by such failure.  Any Claim Notice not relating to a Third Party Claim shall
specify the nature of the Loss and the estimated amount thereof.  If the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
following the delivery of the Claim Notice that the Indemnifying Party disputes
the referenced Claim, the amount of such Claim shall be conclusively deemed a
liability of the Indemnifying Party hereunder (a “Final Claim”).

 

10.5         Indemnification Procedures.  Any obligation to provide
indemnification hereunder with respect to any action, suit or proceeding at law
or in equity by or against any third party, including any Governmental Authority
(a “Third Party Claim”), shall be subject to the following terms and conditions:

 


(A)       UPON RECEIPT OF A CLAIM NOTICE IN RESPECT OF ANY SUCH THIRD PARTY
CLAIM, THE INDEMNIFYING PARTY SHALL BE ENTITLED, AT ITS OPTION AND ITS COST AND
EXPENSE AND UPON NOTICE TO THE INDEMNIFIED PARTY AT ANY TIME, TO ASSUME AND
CONTROL THE DEFENSE, COMPROMISE, SETTLEMENT AND INVESTIGATION OF SUCH INDEMNITY
CLAIM, INCLUDING THE MANAGEMENT OF ANY PROCEEDING RELATING THERETO, AND TO
EMPLOY AND ENGAGE COUNSEL REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY;
PROVIDED THAT, PRIOR TO THE INDEMNIFYING PARTY ASSUMING CONTROL OF SUCH DEFENSE
IT SHALL FIRST (I) VERIFY TO THE INDEMNIFIED PARTY IN WRITING THAT SUCH
INDEMNIFYING PARTY SHALL BE RESPONSIBLE (WITH NO RESERVATION OF ANY RIGHTS) FOR
ALL LIABILITIES AND OBLIGATIONS RELATING TO SUCH CLAIM FOR INDEMNIFICATION AND
THAT IT SHALL PROVIDE INDEMNIFICATION TO THE INDEMNIFIED PARTY WITH RESPECT TO
SUCH ACTION, LAWSUIT, PROCEEDING, INVESTIGATION OR OTHER CLAIM GIVING RISE TO
SUCH CLAIM FOR INDEMNIFICATION HEREUNDER AND (II) PROVIDE THE INDEMNIFIED PARTY
WITH EVIDENCE (WHICH EVIDENCE MAY INCLUDE THE STOCK ESCROW ACCOUNT) REASONABLY
ACCEPTABLE TO THE INDEMNIFIED PARTY THAT SUCH INDEMNIFYING PARTY WILL HAVE THE
FINANCIAL RESOURCES TO DEFEND

 

33

--------------------------------------------------------------------------------


 


AGAINST SUCH CLAIM AND FULFILL ITS INDEMNIFICATION OBLIGATIONS HEREUNDER.  THE
INDEMNIFYING PARTY SHALL NOT BE ENTITLED TO ASSUME CONTROL OF SUCH DEFENSE AND
SHALL PAY THE REASONABLE FEES AND EXPENSES OF COUNSEL RETAINED BY THE
INDEMNIFIED PARTY IF (1) THE CLAIM FOR INDEMNIFICATION RELATES TO OR ARISES IN
CONNECTION WITH ANY CRIMINAL OR QUASI-CRIMINAL PROCEEDING, ACTION, INDICTMENT,
ALLEGATION OR INVESTIGATION; (2) THE CLAIM PRIMARILY SEEKS AN INJUNCTION OR
EQUITABLE RELIEF AGAINST THE INDEMNIFIED PARTY; (3) THE INDEMNIFIED PARTY HAS
BEEN REASONABLY ADVISED BY ITS COUNSEL IN WRITING THAT A REASONABLE LIKELIHOOD
EXISTS OF A CONFLICT OF INTEREST BETWEEN THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY; OR (4) UPON PETITION BY THE INDEMNIFIED PARTY, THE
APPROPRIATE COURT RULES THAT THE INDEMNIFYING PARTY FAILED OR IS FAILING TO
VIGOROUSLY PROSECUTE OR DEFEND SUCH CLAIM; PROVIDED THAT, WITH RESPECT TO EACH
OF THE FOREGOING, BUYER WILL CONSULT WITH SELLER REGARDING SUCH CLAIMS,
INCLUDING WITH RESPECT TO THE SELECTION AND RETENTION OF COUNSEL, STRATEGY
REGARDING DEFENDING AND RESOLVING SUCH CLAIM AND IMPLEMENTATION OF SUCH
STRATEGY.


 


(B)       IN THE EVENT THE INDEMNIFYING PARTY (I) EXERCISES THE RIGHT TO
UNDERTAKE THE DEFENSE AND INVESTIGATION OF ANY SUCH INDEMNITY CLAIM AS PROVIDED
IN THIS SECTION 10.5, (A) THE INDEMNIFIED PARTY MAY, AT ITS OWN COST AND EXPENSE
(OTHER THAN ANY REASONABLE FEES AND EXPENSES OF SUCH SEPARATE COUNSEL THAT ARE
INCURRED PRIOR TO THE DATE THE INDEMNIFYING PARTY EFFECTIVELY ASSUMES CONTROL OF
SUCH DEFENSE WHICH, NOTWITHSTANDING THE FOREGOING, SHALL BE BORNE BY THE
INDEMNIFYING PARTY, AND EXCEPT THAT THE INDEMNIFYING PARTY SHALL PAY ALL OF THE
REASONABLE FEES AND EXPENSES OF SUCH SEPARATE COUNSEL IN WRITING IF THE
INDEMNIFIED PARTY HAS BEEN REASONABLY ADVISED BY ITS COUNSEL THAT A REASONABLE
LIKELIHOOD EXISTS OF A CONFLICT OF INTEREST BETWEEN THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PARTY ), PARTICIPATE IN THE DEFENSE OF SUCH INDEMNITY CLAIM AND
(B) THE INDEMNIFIED PARTY AGREES TO COOPERATE WITH THE INDEMNIFYING PARTY IN
SUCH EFFORTS AND MAKE AVAILABLE TO THE INDEMNIFYING PARTY ALL WITNESSES,
RECORDS, MATERIALS AND INFORMATION IN THE INDEMNIFIED PARTY’S POSSESSION, UNDER
ITS CONTROL OR TO WHICH IT MAY HAVE ACCESS AS MAY BE REASONABLY REQUIRED BY THE
INDEMNIFYING PARTY OR (II) FAILS TO SO ASSUME THE DEFENSE AND INVESTIGATION OF
ANY SUCH INDEMNITY CLAIM AS PROVIDED IN THIS SECTION 10.5, (A) THE INDEMNIFIED
PARTY AGAINST WHICH SUCH INDEMNITY CLAIM HAS BEEN ASSERTED SHALL HAVE THE RIGHT
TO UNDERTAKE THE DEFENSE AND INVESTIGATION OF SUCH INDEMNITY CLAIM ON BEHALF OF,
AND AT THE COST AND EXPENSE OF AND FOR THE ACCOUNT AND RISK OF THE INDEMNIFYING
PARTY; PROVIDED THAT NO COMPROMISE OR SETTLEMENT OF SUCH INDEMNITY CLAIM BY SUCH
INDEMNIFIED PARTY SHALL BE BINDING ON THE INDEMNIFYING PARTY UNLESS THE
INDEMNIFYING PARTY SHALL CONSENT THERETO, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED AND (B) THE INDEMNIFYING PARTY AGREES TO
COOPERATE WITH THE INDEMNIFIED PARTY IN SUCH EFFORTS.


 

10.6         Settlement of Indemnity Claims. The Indemnifying Party shall not,
without the written consent of the Indemnified Party, settle or compromise any
Indemnity Claim or consent to the entry of any final judgment which (a) provides
that any injunctive or other equitable relief be imposed against the Indemnified
Party or (ii) does not include as an unconditional term thereof the delivery by
the claimant or plaintiff of an express, unconditional written release or
releases from all liability and obligations in respect of such Indemnity Claim
of all Indemnified Parties affected by such Indemnity Claim with out prejudice. 
No Indemnity Claim that is being defended in good faith by the Indemnifying
Party shall be settled or compromised by the Indemnified Party without the
written consent of the Indemnifying Party.

 

34

--------------------------------------------------------------------------------


 

10.7         Materiality Qualifications.  Notwithstanding anything to the
contrary in this Agreement other than Section 3.23, for purposes of the
indemnification provisions in this Article X, the determination of (i) whether
any representation or warranty has been breached, and (ii) the amount of any
Losses with respect to any such breach, shall be made without giving effect to
any “Material Adverse Effect” qualification or any materiality qualification
contained in the representations or warranties herein.

 

10.8         Exclusivity of Indemnification Remedy and Escrow.  After the
Closing has occurred, the indemnification provided in this Article X, shall be
the sole and exclusive remedy of any party with respect to this Agreement or the
transactions contemplated hereby (except with respect to claims of fraud or
indemnities provided in Article XI), whether pursuant to the indemnification
provisions hereunder, the state or federal securities laws or otherwise, to the
extent permitted by applicable law.  Notwithstanding the foregoing provisions of
this Article X, an Indemnifying Party shall have no responsibility or obligation
with respect to any claim for indemnification asserted pursuant to this
Article X unless such claim is asserted in writing by the Indemnified Party
prior to expiration of the applicable indemnification obligation.  Furthermore,
the sole remedy of the Buyer Indemnified Parties with respect to claims pursuant
to Section 10.2(a) which are subject to the Indemnification Cap shall be to
claim payment under the Escrow Agreement.  Notwithstanding anything in this
Agreement to the contrary, nothing in this Article X shall be construed to
(i) impair the right of Buyer to seek injunctive or other equitable relief for
any breach or threatened breach of any covenant contained in this Agreement, or
(ii) impair any claims based on fraud.

 

ARTICLE XI.

TAX MATTERS

 

The following provisions shall govern the allocation of responsibility as
between Buyer and Seller for certain Tax matters following the Closing Date:

 

11.1         Tax Indemnification.  (a)  Seller shall indemnify the Company, the
Buyer and its Affiliates and hold them harmless from and against any loss,
claim, liability, expense, or other damage attributable to:  (i) all Taxes (or
the non-payment thereof) of the Company for all Taxable periods ending on or
before the Closing Date and the portion through the end of the Closing Date for
any Taxable period that includes (but does not end on) the Closing Date
(“Pre-Closing Tax Period”), (ii) all Taxes of any member of an Affiliated Group
of which the Company (or any predecessor of the foregoing) is or was a member on
or prior to the Closing Date, including pursuant to Treasury Regulation
§1.1502-6 (or any analogous or similar state, local, or foreign law or
regulation), and (iii) any and all Taxes of any Person imposed on the Company as
a transferee or successor, by contract or pursuant to any law, rule, or
regulation, which Taxes relate to an event or transaction occurring before the
Closing; provided that, in the case of clause (i), (1) solely with respect to
any Taxable period ending on the Closing Date or the portion through the end of
the Closing Date for any Taxable period that includes (but does not end on) the
Closing Date, Seller shall only be liable for Income Taxes to the extent such
Income Taxes exceed the Closing Date Tax Accrual (it being understood that, to
the extent the Company is not able to properly deduct Transaction Payments
(other than as a result of the application of Code §280G to such Transaction
Payments) in computing taxable income,  Seller shall not be

 

35

--------------------------------------------------------------------------------


 

liable for any increase in Income Taxes of the Company in such Taxable period
resulting therefrom but only up to an amount equal to the reduction in the
Closing Date Tax Accrual under Section 3.12(b) above resulting from taking into
account such Transaction Payments) and (2) Seller shall not be liable for the
matters set forth on Schedule 11.1(a).  The indemnification under this
Section 11.1 shall not be subject to the indemnification deductible and limit
set forth in Section 10 or elsewhere in this Agreement.  Seller’s
indemnification obligation with respect to any Pre-Closing Tax Period shall end
when the applicable statutes of limitation with respect to the liabilities in
question expire (after giving effect to any extensions or waivers thereof ),
plus ninety (90) days.  Seller shall reimburse Buyer for any Taxes which are the
responsibility of Seller pursuant to this Section 11.1 at least 5 days prior to
payment of such Taxes by Buyer or the Company.

 


(B)       IN THE CASE OF ANY TAXABLE PERIOD THAT INCLUDES (BUT DOES NOT END ON)
THE CLOSING DATE (A “STRADDLE PERIOD”), THE AMOUNT OF ANY TAXES BASED ON OR
MEASURED BY INCOME OR RECEIPTS FOR THE PRE-CLOSING TAX PERIOD SHALL BE
DETERMINED BASED ON AN INTERIM CLOSING OF THE BOOKS AS OF THE CLOSE OF BUSINESS
ON THE CLOSING DATE (AND FOR SUCH PURPOSE, THE TAXABLE PERIOD OF ANY PARTNERSHIP
OR OTHER PASS-THROUGH ENTITY IN WHICH THE COMPANY HOLDS A BENEFICIAL INTEREST
SHALL BE DEEMED TO TERMINATE AT SUCH TIME) AND THE AMOUNT OF OTHER TAXES FOR A
STRADDLE PERIOD WHICH RELATES TO THE PRE-CLOSING TAX PERIOD SHALL BE DEEMED TO
BE THE AMOUNT OF SUCH TAX FOR THE ENTIRE TAXABLE PERIOD MULTIPLIED BY A FRACTION
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE TAXABLE PERIOD ENDING ON THE
CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN SUCH STRADDLE
PERIOD.  FOR THE AVOIDANCE OF DOUBT, NEITHER THE SHORT TAXABLE PERIOD OF NMATRIX
INC. FOR FEDERAL INCOME TAX PURPOSES ENDING ON THE CLOSING DATE NOR THE SHORT
TAXABLE PERIOD OF NMATRIX INC. BEGINNING ON THE DAY FOLLOWING THE CLOSING DATE
SHALL BE CONSIDERED A STRADDLE PERIOD.


 


(C)       IF, AS A RESULT OF ANY ACTION, SUIT, INVESTIGATION, AUDIT, CLAIM,
ASSESSMENT OR AMENDED TAX RETURN, THERE IS ANY CHANGE AFTER THE CLOSING DATE IN
AN ITEM OF INCOME, GAIN, LOSS, DEDUCTION OR CREDIT THAT RESULTS IN AN INCREASE
IN A TAX LIABILITY FOR WHICH SELLER IS OTHERWISE LIABLE PURSUANT TO
SECTION 11.1(A), AND SUCH CHANGE RESULTS IN AN ACTUAL DECREASE IN THE CASH TAX
LIABILITY OF THE BUYER FOR THE THEN CURRENT TAX PERIOD OF THE BUYER, THE COMPANY
OR ANY AFFILIATE OR SUCCESSOR THEREOF, SELLER SHALL NOT BE LIABLE PURSUANT TO
SECTION 11.1(A) WITH RESPECT TO SUCH INCREASE TO THE EXTENT OF SUCH CASH
DECREASE (AND, TO THE EXTENT SUCH INCREASE IN TAX LIABILITY IS PAID TO A TAXING
AUTHORITY BY SELLER OR ANY AFFILIATE THEREOF, BUYER SHALL PAY SELLER AN AMOUNT
EQUAL TO SUCH CASH DECREASE.


 


(D)       BUYER SHALL NOT FILE AN ACTUAL ELECTION OR TAKE ANY ACTION THAT COULD
RESULT IN A DEEMED ELECTION UNDER SECTION 338 OF THE CODE (OR ANY COMPARABLE
PROVISION OF STATE OR LOCAL LAW OR REGULATION) RELATING TO THE PURCHASE OF STOCK
OF NMATRIX U.S.


 

11.2         Tax Return Filing.

 


(A)       BUYER SHALL PREPARE OR CAUSE TO BE PREPARED AND FILE OR CAUSE TO BE
FILED ALL TAX RETURNS FOR INCOME TAXES WITH RESPECT TO THE COMPANY FOR STRADDLE
PERIODS AND FOR PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE THE DUE DATE OF
WHICH IS AFTER THE CLOSING DATE.  BUYER SHALL PREPARE OR CAUSE TO BE PREPARED
AND FILE OR CAUSE TO BE FILED ALL TAX RETURNS FOR OTHER TAXES THE DUE DATE OF
WHICH IS AFTER THE CLOSING DATE.  BUYER SHALL PROVIDE SELLER FOR

 

36

--------------------------------------------------------------------------------


 


SELLER’S REVIEW OF SUCH TAX RETURNS AS SOON AS PRACTICABLE, AND IN NO EVENT LESS
THAN 10 DAYS PRIOR TO THE DUE DATE OF SUCH TAX RETURNS.  BUYER AND SELLER SHALL
DISCUSS SUCH TAX RETURN, CONSIDER ANY SELLER COMMENTS WITH RESPECT THERETO AND
NEGOTIATE ANY DISAGREEMENT THERETO IN GOOD FAITH.  SELLER SHALL REMIT TO THE
COMPANY WITHIN 5 DAYS FOLLOWING AGREEMENT WITH RESPECT TO SUCH ITEMS ANY AND ALL
TAXES FOR WHICH SELLERS ARE OTHERWISE LIABLE UNDER SECTION 11.1(A).


 

11.3         Tax Indemnification Procedures; Contest Provisions.

 


(A)       EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING UPON
RECEIPT BY SUCH PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES
OF NOTICE OF ANY PENDING OR THREATENED FEDERAL, STATE, LOCAL OR FOREIGN TAX
AUDITS, EXAMINATIONS, CLAIMS OR ASSESSMENTS (A “TAX CLAIM”) FOR WHICH SUCH PARTY
IS ENTITLED TO SEEK, OR IS SEEKING OR INTENDS TO SEEK, INDEMNIFICATION PURSUANT
TO SECTION 11.1; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL
NOT AFFECT THE INDEMNIFICATION PROVIDED HEREUNDER EXCEPT TO THE EXTENT THAT THE
FAILURE TO GIVE SUCH NOTICE MATERIALLY PREJUDICES THE INDEMNIFYING PARTY.


 


(B)       (I)            SELLER SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO
CONTROL AND TO REPRESENT THE INTERESTS OF THE COMPANY IN AND WITH RESPECT TO ANY
TAX CLAIM FOR ANY PRE-CLOSING TAX PERIOD FOR WHICH IT IS SOLELY LIABILITY UNDER
SECTION 11.1(A), AND TO EMPLOY COUNSEL OF ITS OWN CHOICE FOR SUCH PURPOSE;
PROVIDED THAT, SELLER SHALL HAVE THE SOLE RIGHT TO CONTROL AND CONDUCT THE TAX
CLAIM ONLY IF (I) THE SELLER NOTIFIES THE BUYER IN WRITING WITHIN FIFTEEN (15)
DAYS AFTER THE BUYER HAS GIVEN NOTICE OF THE TAX CLAIM OR SELLER IS OTHERWISE
NOTIFIED OF SUCH TAX CLAIM THAT THE SELLER WILL INDEMNIFY THE BUYER AND THE
COMPANY FROM AND AGAINST ANY LOSS, CLAIM, LIABILITY, EXPENSE, OTHER DAMAGES, AND
TAXES IN ACCORDANCE SECTION 11.1(A) SUCH PARTY MAY SUFFER RESULTING FROM,
ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE TAX CLAIM
(WHETHER OR NOT OTHERWISE REQUIRED HEREUNDER AND WITH NO RESERVATION OF RIGHTS),
(II) THE SELLER PROVIDES THE BUYER WITH EVIDENCE REASONABLY ACCEPTABLE TO THE
BUYER THAT THE SELLER WILL HAVE THE FINANCIAL RESOURCES TO DEFEND AGAINST THE
TAX CLAIM AND FULFILL ITS INDEMNIFICATION OBLIGATIONS HEREUNDER, (III) THE TAX
CLAIM INVOLVES ONLY MONEY DAMAGES, AND DOES NOT RELATE TO OR ARISE IN CONNECTION
WITH ANY CRIMINAL PROCEEDING, ACTION, INDICTMENT, ALLEGATION OR INVESTIGATION
AND (IV) SUCH TAX CLAIM COULD NOT MATERIALLY AFFECT BUYER OR THE COMPANY WITH
RESPECT TO TAXABLE YEARS OR PERIODS OR PORTIONS THEREOF BEGINNING OR ENDING
AFTER THE CLOSING DATE; PROVIDED, HOWEVER, THAT SELLER SHALL KEEP BUYER INFORMED
OF ANY MATERIAL DEVELOPMENTS IN SUCH TAX CLAIM, SHALL CONSULT IN GOOD FAITH WITH
BUYER WITH RESPECT TO SUCH TAX CLAIM, SHALL PERMIT BUYER TO REVIEW ALL MATERIAL
WRITTEN SUBMISSIONS WITH RESPECT TO SUCH TAX CLAIM AND AFFORD BUYER AND COUNSEL
OF ITS OWN CHOOSING THE RIGHT TO PARTICIPATE AT BUYER’S EXPENSE IN THE
PROSECUTION OR DEFENSE OF SUCH TAX CLAIM.  SELLER SHALL HAVE THE SOLE RIGHT TO
SETTLE, EITHER ADMINISTRATIVELY OR AFTER THE COMMENCEMENT OF LITIGATION, ANY
PROCEEDING RELATING TO SUCH TAX CLAIMS WHICH IT IS IN SOLE CONTROL OF; PROVIDED,
HOWEVER, THAT SELLER SHALL NOT SETTLE ANY TAX CLAIM DESCRIBED IN THIS
SECTION 11.3(B) WITHOUT PRIOR WRITTEN CONSENT OF BUYER.


 

(II)           EXCEPT AS OTHERWISE PROVIDED BY SECTION 11.3(B), BUYER SHALL HAVE
THE SOLE RIGHT TO CONTROL ALL TAX CLAIMS RELATING TO THE COMPANY; PROVIDED,
HOWEVER, THAT BUYER SHALL CONSULT IN GOOD FAITH WITH SELLER WITH RESPECT TO THE
CONTEST OF A STRADDLE PERIOD TAX CLAIM FOR WHICH SELLER IS LIABLE UNDER
SECTION 11.1(A), SHALL PERMIT SELLER TO REVIEW ALL MATERIAL WRITTEN SUBMISSIONS
WITH RESPECT TO SUCH STRADDLE PERIOD TAX CLAIM, AND SHALL AFFORD SELLER OR
COUNSEL OF ITS OWN CHOOSING THE RIGHT TO PARTICIPATE, AT SELLER’S EXPENSE, IN
THE PROSECUTION OR DEFENSE OF SUCH

 

37

--------------------------------------------------------------------------------


 

STRADDLE PERIOD TAX CLAIM; AND PROVIDED FURTHER, THAT BUYER SHALL NOT SETTLE ANY
SUCH STRADDLE PERIOD TAX CLAIM WITHOUT PRIOR WRITTEN CONSENT OF SELLER, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

 

11.4         Assistance and Cooperation.  After the Closing Date, Seller, on the
one hand, and Buyer and the Company, on the other hand, shall (and shall cause
their respective Affiliates to):


 


(B)       TIMELY ASSIST THE OTHER IN PREPARING ANY TAX RETURNS OF THE COMPANY
WHICH THE OTHER IS RESPONSIBLE FOR PREPARING AND FILING IN ACCORDANCE WITH
SECTION 11.2, INCLUDING, BUT NOT LIMITED TO, PROVIDING FULL ACCESS TO RELEVANT
PERSONNEL AND DOCUMENTATION;


 


(C)       TIMELY COOPERATE FULLY IN PREPARING FOR ANY AUDITS OF, OR DISPUTES
WITH TAXING AUTHORITIES REGARDING, ANY TAX RETURNS OF THE COMPANY, INCLUDING,
BUT NOT LIMITED TO, PROVIDING FULL ACCESS TO RELEVANT PERSONNEL AND
DOCUMENTATION;


 


(D)       TIMELY COOPERATE IN “CLOSING THE BOOKS” OF NMATRIX, INC. AND
ALLOCATING ITEMS OF INCOME, LOSS, DEDUCTION OR CREDIT OF NMATRIX, INC. BETWEEN
SELLER AND BUYER;


 


(E)       MAKE AVAILABLE TO THE OTHER AND TO ANY TAXING AUTHORITY IN A TIMELY
MANNER AS REASONABLY REQUESTED ALL INFORMATION, RECORDS, AND DOCUMENTS RELATING
TO TAXES OF THE COMPANY OR THEIR ASSETS OR PROPERTIES OR BUSINESS;


 


(F)        WITHIN THIRTY (30) DAYS OF THE RECEIPT OF A WRITTEN REQUEST THEREFOR,
FURNISH THE OTHER WITH COPIES OF ALL CORRESPONDENCE RECEIVED FROM ANY TAXING
AUTHORITY IN CONNECTION WITH ANY TAX AUDIT OR INFORMATION REQUEST WITH RESPECT
TO ANY SUCH TAXABLE PERIOD OF THE COMPANY;


 


(G)       TIMELY SIGN AND DELIVER SUCH CERTIFICATES OR FORMS AS MAY BE NECESSARY
OR APPROPRIATE TO ESTABLISH AN EXEMPTION FROM (OR OTHERWISE REDUCE), OR FILE TAX
RETURNS OR OTHER REPORTS WITH RESPECT TO TAXES DESCRIBED IN SECTION 11.7;


 


(H)       TIMELY PROVIDE TO THE OTHER POWERS OF ATTORNEY OR SIMILAR
AUTHORIZATIONS NECESSARY TO CARRY OUT THE PURPOSES OF THIS ARTICLE XI; AND


 


(I)        USE REASONABLE BEST EFFORTS TO PROPERLY RETAIN AND MAINTAIN
ACCOUNTING AND TAX RECORDS AND INFORMATION, IN A TIMELY MANNER CONSISTENT WITH
TAXING AUTHORITY GUIDELINES, TO THE EXTENT SUCH RECORDS AND INFORMATION RELATE
TO THE COMPANY OR ANY OF THEIR ASSETS AND PROPERTIES OR BUSINESS UNTIL NINETY
(90) DAYS FOLLOWING THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS
PERIOD, AND PROMPTLY NOTIFY THE OTHER PRIOR TO THE DESTRUCTION OF ANY SUCH TAX
RECORDS OR INFORMATION AND PROVIDE THE OTHER PARTY A REASONABLE OPPORTUNITY TO
MAKE AND RETAIN COPIES OF ANY SUCH TAX RECORDS OR INFORMATION.


 

11.5         Exclusivity.  In the event that any provisions of this Article XI
and the provisions of Article X conflict or otherwise each apply by their terms,
this Article XI shall govern such matters concerning Taxes and Tax Claims.

 

38

--------------------------------------------------------------------------------


 

11.6         Tax Sharing Agreements.  All Tax sharing agreements or similar
agreements with respect to or involving the Company shall be terminated as of
the Closing Date and, after the Closing Date, the Buyer and the Company shall
not be bound thereby or have any liability thereunder.

 

11.7         Transfer Taxes and Fees.  All transfer, documentary, sales, use,
stamp, registration and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with consummation of the transactions contemplated by
this Agreement shall be paid equally by Buyer and Seller when due, and Seller
will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges, and, if required
by applicable law, Buyer will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.

 

11.8         Benefit of Company Tax Deductions.  Notwithstanding anything else
in this Agreement, the Buyer shall be entitled to any refunds, credits and/or
reduction of Taxes attributable (1) to Estimated Tax Payments made by the
Company, (2) to the carryback of any item of loss, deduction, or credit
resulting from any of the Transaction Payments or otherwise, and (3) to the
carryforward of any item of loss, deduction, or credit resulting from any of the
Transaction Payments or otherwise.  Buyer, in its sole discretion, may cause the
Company to waive any carryback of any items of loss, deduction or credit.

 

ARTICLE XII.

GENERAL PROVISIONS

 

12.1         Expenses.  Except as otherwise provided herein, the Seller, for the
Seller and the Company on the one hand, and the Buyer, for the Buyer on the
other hand, shall pay all of their own costs and expenses incident to their
negotiation and preparation of this Agreement and to their performance and
compliance with all terms, agreements, covenants and conditions contained herein
on their part to be performed or complied with, including the fees, expenses and
disbursements of their counsel and accountants, whether or not the Closing shall
have occurred; and all such costs and expenses incurred prior to the Closing by
Seller, the Company or any other Affiliates of Seller (“Seller Expenses”) shall
be paid at or prior to the Closing or shall be deducted from the Cash
Consideration as set forth in Section 2.1(b).  Any Seller expenses which for any
reason are not paid at or prior to the Closing or are not deducted from the Cash
Consideration pursuant to Section 2.1(b) shall be the obligation of the Seller
and the Buyer and the Company shall have no obligation or liability with respect
thereto.

 

12.2         Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given or made (i) five Business Days after being sent by registered or
certified mail, return receipt requested, (ii) upon delivery, if hand delivered,
(iii) one Business Day after being sent by prepaid overnight courier with
guaranteed delivery, with a record of receipt, or (iv) upon transmission with
confirmed delivery if sent by cable, telegram, facsimile or telecopy, to the
parties at the following addresses (or at such other addresses as shall be
specified by the parties by like notice):

 

39

--------------------------------------------------------------------------------


 


(A)               IF TO BUYER:

 

EPIQ Systems Acquisition, Inc.

501 Kansas Avenue

Kansas City, KS 66105
Attention: General Counsel
Telephone:            (913) 621-9500
Telecopy:              (913) 621-7281

 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive
Chicago, Illinois 60601
Attn:  Richard W. Porter, P.C.
Telephone:   (312) 861-2000
Telecopy:     (312) 861-2200

 


(B)               IF TO SELLER:

 

Ajuta International Pty. Ltd., as Trustee of Hypatia Trust

 c/o Wedlake Bell
52 Bedford Road
London WC1R 4LR

Attention:  Barry Wetherill

Facsimile No.:  (44)(207) 395-3100

 

with a copy to:

 

Wormser, Kiely, Galef & Jacobs LLP

825 Third Avenue

New York, NY 10022

Attention:  Keith M. Pinter, Esq.

Facsimile No.:  (212) 687-5703

 

12.3         Severability.  Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained herein
unless the deletion of such provisions or provisions would result in such a
material change as to cause completion of the transactions contemplated hereby
to be unreasonable.

 

12.4         Counterparts.  The Agreement may be executed in two or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be

 

40

--------------------------------------------------------------------------------


 

considered one and the same agreement, and shall become binding when one or more
counterparts have been executed and delivered by each of the parties.

 

12.5         Assignment; Successors and Assigns.  Neither this Agreement nor any
of the rights, interest or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties. 
Notwithstanding anything to the contrary in the immediately preceding sentence,
each of Buyer and the Company may assign its rights and obligations hereunder,
in whole or in part, to any of its Affiliates without the consent of any of the
other parties hereto.  In addition, each of Buyer and the Company may assign its
rights and obligations pursuant to this Agreement in whole or in part, in
connection with any disposition or transfer of all or any portion of Buyer’s,
the Company’s or any of their respective subsidiaries’ or their respective
businesses in any form of transaction without the consent of any of the other
parties hereto.  Each of Buyer, the Company and their subsidiaries may assign
any or all of its rights pursuant to this Agreement, including its rights to
indemnification, to any of their lenders as collateral security.  Any purported
assignment not in compliance with this Section 12.5 shall be null and void. 
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors or assigns, heirs,
legatees, distributees, executors, administrators and guardians.

 

12.6         No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to or shall confer upon any other Person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

12.7         Descriptive Headings.  Titles and headings to Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.

 

12.8         Disclosure Schedule; Construction of Certain Provisions.  The
Disclosure Schedule referred to in this Agreement shall be construed with and as
an integral part of this Agreement to the same extent as if the same had been
set forth in their entirety herein.  Buyer acknowledges that the disclosure or
inclusion of any specific agreement, document, instrument, report, item, fact or
event by Seller or the Company in the Disclosure Schedule shall not create any
implication or constitute any admission by Seller, the Company or its Affiliates
or their respective Representatives that such agreement, document, instrument,
report, item, fact or event is material to the Seller, the business or to the
Company or their financial condition, businesses, operations, liabilities,
assets or properties or would constitute a Material Adverse Effect.  Buyer shall
not use the fact of any disclosure or inclusion of any such agreement, document,
instrument, report, item, fact or event in the Disclosure Schedule or the
setting of such amounts in any dispute or controversy between the parties as to
whether any obligation, item or matter not described herein or included in the
Disclosure Schedule is or is not material for purposes of this Agreement.

 

12.9         Reasonable Consent Required.  Where any provision of this Agreement
requires a party to obtain the consent, approval or other acquiescence of any
other party, such consent, approval or other acquiescence shall not be
unreasonably conditioned, withheld or delayed by such other party, except as
otherwise provided in this Agreement.

 

41

--------------------------------------------------------------------------------


 

12.10       Waivers.  Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof.  The failure of any party hereto to enforce at any time
any provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any party thereafter to enforce each and every such
provision.  No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

 

12.11       Governing Law; Jurisdiction; Waiver of Jury Trial.  (a)  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO THE LAWS THAT MIGHT BE APPLICABLE UNDER
CONFLICTS OF LAWS PRINCIPLES.

 


(B)       EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE COURT, OR FEDERAL COURT OF THE UNITED STATES OF AMERICA, SITTING IN
NEW YORK, NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE AGREEMENTS
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND
EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREES NOT TO
COMMENCE ANY SUCH ACTION OR PROCEEDING EXCEPT IN SUCH COURTS, (II) AGREES THAT
ANY CLAIM IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT, (III) WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH NEW YORK STATE OR
FEDERAL COURT, AND (IV) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.2.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 

12.12       Enforcement.  The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to specifically enforce
the terms and provisions of this Agreement, in addition to any other remedy to
which any party is entitled at law or in equity.

 

12.13       Entire Agreement; Amendments.  This Agreement, including the
Schedules and Exhibits, and the Confidentiality Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein.  This Agreement may only be amended, modified or supplemented by written
agreement of the parties.

 

42

--------------------------------------------------------------------------------


 

12.14       Construction; Joint Drafting.  The parties acknowledge that they
have participated jointly in the negotiation and drafting of this Agreement and,
in the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed consistent with the joint drafting hereof by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

[Signature page follows]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

AJUTA INTERNATIONAL PTY. LTD.,

 

as Trustee of Hypatia Trust

 

“Seller”

 

 

 

 

 

By:

/s/ Ira B. Stechel

 

 

 

Title: Attorney In Fact

 

 

 

 

 

EPIQ SYSTEMS ACQUISITION, INC.

 

“Buyer”

 

 

 

 

 

By:

/s/ Christopher E. Olofson

 

 

Name: Christopher E. Olofson

 

Title: President and Chief Operating Officer

 

44

--------------------------------------------------------------------------------